Case 20-11570-LSS   Doc 150-6   Filed 07/13/20   Page 1 of 44




                       EXHIBIT F
                                Case 20-11570-LSS                      Doc 150-6            Filed 07/13/20           Page 2 of 44


                                          UNITED STATES
                              SECURITIES AND EXCHANGE COMMISSION
                                                                  Washington, D.C. 20549
                                                                        FORM 10-Q
                         ? QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF
                         1934 FOR THE QUARTERLY PERIOD ENDED December 31, 2019.


                         ? TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF
                         1934 FOR THE TRANSITION PERIOD FROM _______ TO _______.



                                                                                      001-13684
                                                                                 (Commission File Number)




                                                                    Pyxus International, Inc.
                                                          (Exact name of registrant as specified in its charter)

                                    Virginia                                                                              XX-XXXXXXX
                 (State or other jurisdiction of incorporation)                                                         (I.R.S. Employer
                                                                                                                       Identification No.)
                       8001 Aerial Center Parkway
                         Morrisville, North Carolina                                                                        27560
                   (Address of principal executive offices)                                                               (Zip Code)
                                                                             (919) 379-4300
                                                         (Registrant’s telephone number, including area code)
                                                       Securities registered pursuant to Section 12(b) of the Act:

                 Title of Each Class                                        Trading Symbol                     Name of Exchange On Which Registered
              Common Stock (no par value)                                        PYX                                New York Stock Exchange


Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of
1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to
such filing requirements for the past 90 days. Yes ? No ?

Indicate by check mark whether the registrant has submitted electronically every Interactive Data File required to be submitted pursuant to Rule
405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to
submit such files). Yes ? No ?

Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, a smaller reporting company,
or an emerging growth company. See the definitions of “large accelerated filer,” “accelerated filer,” “smaller reporting company,” and "emerging
growth company' in Rule 12b-2 of the Exchange Act.


Large Accelerated Filer ? Accelerated Filer ? Non-Accelerated filer                    ?
Smaller Reporting Company ? Emerging Growth Company ?

If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transaction period for complying with
any new or revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act. ?

Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).
 Yes ? No ?



Pyxus International, Inc. / 10-Q / February 10, 2020                           PDF page 1                                              Powered by BamSEC.com
                         Case
As of January 31, 2020, the        20-11570-LSS
                            registrant had 9,177,268 sharesDoc   150-6
                                                           outstanding      FiledStock
                                                                       of Common  07/13/20        Page
                                                                                       (no par value)      3 of785,313
                                                                                                      excluding 44 shares owned by a
wholly owned subsidiary.

                                                                -1-




Pyxus International, Inc. / 10-Q / February 10, 2020         PDF page 2                                        Powered by BamSEC.com
                                Case 20-11570-LSS               Doc 150-6            Filed 07/13/20        Page 4 of 44




                                                         Pyxus International, Inc. and Subsidiaries
                                                                    Table of Contents
                                                                                                                                   Page No.
  Forward-Looking Statements                                                                                                          3

  Part I.        Financial Information
                 Item 1.      Financial Statements (Unaudited)
                              Condensed Consolidated Statements of Operations
                              Three and Nine Months Ended December 31, 2019 and 2018                                                   4

                                 Condensed Consolidated Statements of Comprehensive Loss
                                 Three and Nine Months Ended December 31, 2019 and 2018                                                5

                                 Condensed Consolidated Balance Sheets
                                 December 31, 2019 and 2018 and March 31, 2019                                                         6

                                 Condensed Statements of Consolidated Stockholders’ Equity
                                 Three and Nine Months Ended December 31, 2019 and 2018                                                7

                                 Condensed Consolidated Statements of Cash Flows
                                 Nine Months Ended December 31, 2019 and 2018                                                          9

                                 Notes to Condensed Consolidated Financial Statements                                                 10
                 Item 2.         Management's Discussion and Analysis of Financial Condition and Results of Operations                28
                 Item 3.         Quantitative and Qualitative Disclosures about Market Risk                                           39
                 Item 4.         Controls and Procedures                                                                              39

  Part II.       Other Information
                 Item 1.     Legal Proceedings                                                                                        40
                 Item 1A. Risk Factors                                                                                                40
                 Item 6.     Exhibits                                                                                                 41

  Signature                                                                                                                           42




                                                                            -2-




Pyxus International, Inc. / 10-Q / February 10, 2020                    PDF page 3                                        Powered by BamSEC.com
                                Case 20-11570-LSS              Doc 150-6            Filed 07/13/20           Page 5 of 44

Forward-Looking Statements
Readers are cautioned that the statements contained in this report regarding expectations of our performance or other matters that may affect our
business, results of operations, or financial condition are “forward-looking statements” as defined in the Private Securities Litigation Reform Act
of 1995. These statements, which are based on current expectations of future events, may be identified by the use of words such as “strategy,”
“expects,” “continues,” “plans,” “anticipates,” “believes,” “will,” “estimates,” “intends,” “projects,” “goals,” “targets,” and other words of similar
meaning. These statements also may be identified by the fact that they do not relate strictly to historical or current facts. If underlying assumptions
prove inaccurate, or if known or unknown risks or uncertainties materialize, actual results could vary materially from those anticipated, estimated,
or projected. Some of these risks and uncertainties include changes in the timing of anticipated shipments, changes in anticipated geographic
product sourcing, changes in relevant capital markets affecting the terms and availability of financing, political instability, currency and interest rate
fluctuations, shifts in the global supply and demand position for tobacco products, changes in tax laws and regulations or the interpretation of tax
laws and regulations, resolution of tax matters, adverse weather conditions, the impact of disasters or other unusual events affecting international
commerce, including impacts from the strain of coronavirus reported to have recently surfaced in Wuhan, China, changes in costs incurred in
supplying products and related services, uncertainties with respect to the impact of regulation associated with new business lines, including the
risk of obtaining anticipated regulatory approvals in Canada and for nicotine e-liquids products in the United States, uncertainties regarding the
regulation of the production and distribution of hemp products and continued compliance with applicable regulatory requirements, uncertainties
with respect to the development of the industries and markets of the new business lines, consumer acceptance of products offered by the new
business lines, uncertainties with respect to the timing and extent of retail and product-line expansion, the impact of increasing competition in the
new business lines, uncertainties regarding obtaining financing to fund planned facilities expansions, the possibility of delays in the completion of
facilities expansions and uncertainties regarding the potential production yields of new or expanded facilities, as well as the progress of legalization
of cannabis for medicinal and adult recreational uses in other jurisdictions. A further list and description of these risks, uncertainties, and other
factors can be found in the “Risk Factors” section of our annual report on Form 10-K for the fiscal year ended March 31, 2019, in Part II, Item
1A "Risk Factors" in the Company's Quarterly Reports on Form 10-Q for the periods ended June 30, 2019 and September 30, 2019, and in Part II,
Item 1A of this report, and in our other filings with the Securities and Exchange Commission. We do not undertake to update any forward-looking
statements that we may make from time to time.


                                                                           -3-




Pyxus International, Inc. / 10-Q / February 10, 2020                   PDF page 4                                                 Powered by BamSEC.com
                                Case 20-11570-LSS                  Doc 150-6           Filed 07/13/20       Page 6 of 44

Part I. Financial Information

Item 1. Financial Statements




                                                           Pyxus International, Inc. and Subsidiaries
                                                       Condensed Consolidated Statements of Operations
                                                                         (Unaudited)

                                                                                 Three Months Ended December Nine Months Ended December
                                                                                              31,                         31,
    (in thousands, except per share data)                                            2019           2018         2019           2018
    Sales and other operating revenues                                          $     363,260 $      524,487 $  1,022,911 $    1,210,351
    Cost of goods and services sold                                                   308,133        449,776      867,852      1,045,042
        Gross profit                                                                   55,127         74,711      155,059        165,309
    Selling, general, and administrative expenses                                      45,911         41,680      142,551        118,759
    Other (expense) income, net                                                          (401)         7,991        4,061         13,473
    Restructuring and asset impairment charges                                            672          1,667          892          3,390
        Operating income                                                                8,143         39,355       15,677         56,633
    Debt retirement benefit                                                                —          (1,281)          —          (1,754)
    Interest expense (includes debt amortization of $2,559 and $2,325 for
    the three months and $7,478 and $7,020 for the nine months in 2019
    and 2018, respectively)                                                              32,200      33,947          101,346           102,182
    Interest income                                                                         442         962            2,966             2,587
        (Loss) income before income taxes and other items                               (23,615)      7,651          (82,703)          (41,208)
    Income tax (benefit) expense                                                           (914)     17,354           25,238            26,900
    Income from unconsolidated affiliates                                                   255       4,701            6,728             6,852
        Net loss                                                                        (22,446)     (5,002)        (101,213)          (61,256)
        Net (loss) income attributable to noncontrolling interests                         (453)         93             (905)             (769)
           Net loss attributable to Pyxus International, Inc.             $             (21,993) $   (5,095) $      (100,308) $        (60,487)

    Loss per share:
     Basic                                                                      $         (2.40) $       (0.56) $     (10.98) $          (6.69)
     Diluted                                                                    $         (2.40) $       (0.56) $     (10.98) $          (6.69)

    Weighted average number of shares outstanding:
     Basic                                                                               9,166           9,068         9,137             9,048
     Diluted                                                                             9,166           9,068         9,137             9,048

    See "Notes to Condensed Consolidated Financial Statements"




                                                                             -4-




Pyxus International, Inc. / 10-Q / February 10, 2020                      PDF page 5                                           Powered by BamSEC.com
                                Case 20-11570-LSS                 Doc 150-6           Filed 07/13/20    Page 7 of 44

                                                           Pyxus International, Inc. and Subsidiaries
                                                  Condensed Consolidated Statements of Comprehensive Loss
                                                                        (Unaudited)

                                                                                Three Months Ended December Nine Months Ended December
                                                                                             31,                         31,
    (in thousands)                                                                  2019           2018         2019           2018
    Net loss                                                                   $     (22,446) $      (5,002) $  (101,213) $     (61,256)

    Other comprehensive income (loss), net of tax:
        Currency translation adjustment                                                 1,871       (2,310)          (474)        (7,628)
        Defined benefit pension amounts reclassified to income                            312          285            934            853
        Change in pension liability for settlements                                       799       (1,162)        (1,213)          (391)
        Change in the fair value of derivatives designated as cash flow
        hedges                                                                              —       (3,752)          (147)        (3,752)
        Amounts reclassified to income for derivatives                                     576       2,161          2,520          1,445
            Total other comprehensive income (loss), net of tax                          3,558      (4,778)         1,620         (9,473)
    Total comprehensive loss                                                           (18,888)     (9,780)       (99,593)       (70,729)
    Comprehensive loss attributable to noncontrolling interests                           (405)       (430)          (846)        (1,216)
    Comprehensive loss attributable to Pyxus International, Inc.               $       (18,483) $   (9,350) $     (98,747) $     (69,513)

    See "Notes to Condensed Consolidated Financial Statements"




                                                                            -5-




Pyxus International, Inc. / 10-Q / February 10, 2020                     PDF page 6                                      Powered by BamSEC.com
                                Case 20-11570-LSS                Doc 150-6            Filed 07/13/20               Page 8 of 44

                                                          Pyxus International, Inc. and Subsidiaries
                                                          Condensed Consolidated Balance Sheets
                                                                        (Unaudited)
                                                                                                           December 31,     December 31,
(in thousands)                                                                                                2019             2018           March 31, 2019
Assets
Current assets
    Cash and cash equivalents                                                                          $         72,230 $         209,160 $         192,043
    Restricted cash                                                                                               2,359             6,335             5,378
    Trade receivables, net                                                                                      180,404           268,747           290,097
    Other receivables                                                                                            12,257            21,305            20,900
    Accounts receivable, related parties                                                                          6,418             5,077             5,633
    Notes receivable, related parties                                                                               406                —                150
    Inventories                                                                                                 871,850           827,782           668,171
    Advances to tobacco suppliers                                                                                61,536            51,135            19,754
    Recoverable income taxes                                                                                      9,751             8,538             5,421
    Prepaid expenses                                                                                             22,447            17,325            15,934
    Other current assets                                                                                         14,345            16,212            15,027
        Total current assets                                                                                  1,254,003         1,431,616         1,238,508
Restricted cash                                                                                                     389               389               389
Long-term notes receivable, related parties                                                                       7,466               742               545
Investments in unconsolidated affiliates                                                                         69,368            68,351            69,459
Goodwill                                                                                                         34,570            34,109            34,336
Other intangible assets, net                                                                                     67,404            70,074            71,781
Deferred income taxes, net                                                                                      115,947           106,610           116,451
Long-term recoverable income taxes                                                                                2,618               898             3,067
Other deferred charges                                                                                            1,421             2,634             2,175
Other noncurrent assets                                                                                          48,533            43,514            46,168
Right-of-use assets                                                                                              43,372                —                 —
Property, plant, and equipment, net                                                                             303,956           264,782           276,396
    Total assets                                                                                       $      1,949,047 $       2,023,719 $       1,859,275
Liabilities and Stockholders’ Equity
Current liabilities
    Notes payable to banks                                                                             $        580,346 $         583,407 $         428,961
    Accounts payable                                                                                             61,076            49,373            87,049
    Accounts payable, related parties                                                                            11,077            18,372            19,054
    Advances from customers                                                                                      19,227            45,900            16,436
    Accrued expenses and other current liabilities                                                              103,351            98,233            91,282
    Income taxes payable                                                                                         15,444             6,513             3,728
    Operating leases payable                                                                                     14,033                —                 —
    Current portion of long-term debt                                                                               325               165               332
        Total current liabilities                                                                               804,879           801,963           646,842
Long-term taxes payable                                                                                           8,523            10,718            10,718
Long-term debt                                                                                                  902,461           897,195           898,386
Deferred income taxes                                                                                            30,396            12,437            26,813
Liability for unrecognized tax benefits                                                                          12,233            11,026            11,189
Long-term leases                                                                                                 28,206                —                 —
Pension, postretirement, and other long-term liabilities                                                         70,315            72,013            73,308
    Total liabilities                                                                                         1,857,013         1,805,352         1,667,256
Commitments and contingencies
Stockholders’ equity                        December 31, 2019 December 31, 2018    March 31, 2019
  Common Stock—no par value:
    Authorized shares                              250,000         250,000              250,000
    Issued shares                                    9,963           9,866                9,881                 469,450           474,603           468,936
  Retained deficit                                                                                             (324,192)         (213,905)         (223,884)
  Accumulated other comprehensive loss                                                                          (59,781)          (57,218)          (61,342)
        Total stockholders’ equity of Pyxus International, Inc.                                                  85,477           203,480           183,710
  Noncontrolling interests                                                                                        6,557            14,887             8,309
        Total stockholders’ equity                                                                               92,034           218,367           192,019
        Total liabilities and stockholders’ equity                                                     $      1,949,047 $       2,023,719 $       1,859,275
See "Notes to Condensed Consolidated Financial Statements"


                                                                             -6-




Pyxus International, Inc. / 10-Q / February 10, 2020                     PDF page 7                                                   Powered by BamSEC.com
                                Case 20-11570-LSS                     Doc 150-6              Filed 07/13/20     Page 9 of 44


                                                          Pyxus International, Inc. and Subsidiaries
                                                 Condensed Statements of Consolidated Stockholders' Equity
                                                                        (Unaudited)

                                                                   Attributable to Pyxus International, Inc.
                                                                                Accumulated Other Comprehensive Loss
                                                                                Currency                     Loss on                              Total
                                                   Common          Retained    Translation   Pensions,     Derivatives,   Noncontrolling      Stockholders'
(in thousands)                                      Stock           Deficit    Adjustment    Net of Tax    Net of Tax       Interests            Equity
Balance, March 31, 2019                           $ 468,936      $ (223,884) $    (21,979) $    (36,749) $      (2,614) $          8,309    $      192,019
    Net loss attributable to Pyxus
    International, Inc.                                    —         (61,797)                —          —           —              (366)          (62,163)
    Stock-based compensation                              429             —                  —          —           —                —                429
    Other comprehensive (loss) income, net
    of tax                                                  —            —              (430)          311         369                30              280
Balance, June 30, 2019                                 469,365     (285,681)         (22,409)      (36,438)     (2,245)            7,973          130,565
    Net loss attributable to Pyxus
    International, Inc.                                    —         (16,518)                —          —           —               (86)          (16,604)
    Restricted stock surrender                            (12)            —                  —          —           —                —                (12)
    Stock-based compensation                              383             —                  —          —           —                —                383
    Dividends paid                                         —              —                  —          —           —              (480)             (480)
    Other comprehensive (loss) income, net
    of tax                                                  —            —            (1,925)       (1,701)      1,428               (19)          (2,217)
Balance, September 30, 2019                            469,736     (302,199)         (24,334)      (38,139)       (817)            7,388          111,635
    Net loss attributable to Pyxus
    International, Inc.                                    —         (21,993)                —          —           —              (453)          (22,446)
    Stock-based compensation                              242             —                  —          —           —                —                242
    Purchase of noncontrolling interests in a
    subsidiary                                            (528)        —                  33            —           —               (426)            (921)
    Other comprehensive income, net of tax                  —          —               1,789         1,111         576                48            3,524
Balance, December 31, 2019                    $        469,450 $ (324,192) $         (22,512) $    (37,028) $     (241) $          6,557 $         92,034




                                                                                   -7-




Pyxus International, Inc. / 10-Q / February 10, 2020                            PDF page 8                                         Powered by BamSEC.com
                              Case 20-11570-LSS                      Doc 150-6               Filed 07/13/20     Page 10 of 44


                                                          Pyxus International, Inc. and Subsidiaries
                                                 Condensed Statements of Consolidated Stockholders' Equity
                                                                        (Unaudited)

                                                                   Attributable to Pyxus International, Inc.
                                                                                Accumulated Other Comprehensive Loss
                                                                                Currency                     Loss on                                Total
                                                   Common          Retained    Translation   Pensions,     Derivatives,      Noncontrolling     Stockholders'
(in thousands)                                      Stock           Deficit    Adjustment    Net of Tax    Net of Tax          Interests           Equity
Balance, March 31, 2018                           $ 473,476      $ (156,348) $    (12,682) $    (32,580) $          —      $        10,962    $      282,828
  Net loss attributable to Pyxus International,
  Inc.                                                     —            (759)                —          —           —                 (654)           (1,413)
  Stock-based compensation                                295             —                  —          —           —                   —                295
  Purchase of investment in subsidiary                     —              —                  —          —           —                5,531             5,531
  Other comprehensive (loss) income, net of
  tax                                                       —            —            (5,136)          366       (1,496)              (175)          (6,441)
Balance, June 30, 2018                                 473,771     (157,107)         (17,818)      (32,214)      (1,496)            15,664          280,800
  Net loss attributable to Pyxus International,
  Inc.                                                     —         (54,634)                —          —           —                 (208)         (54,842)
  Restricted stock surrender                               (8)            —                  —          —           —                   —                (8)
  Stock-based compensation                                458             —                  —          —           —                   —               458
  Other comprehensive (loss) income, net of
  tax                                                       —            —              (257)          973         780                 251            1,747
Balance, September 30, 2018                            474,221     (211,741)         (18,075)      (31,241)       (716)             15,707          228,155
  Net (loss) income attributable to Pyxus
  International, Inc.                                       —      (5,095)                —             —           —                   93           (5,002)
  Restricted stock surrender                               (20)        —                  —             —           —                   —               (20)
  Stock-based compensation                                 402         —                  —             —           —                   —               402
  Dividends paid                                            —          —                  —             —            —                (390)            (390)
  Impact of adoption of ASU 2018-02                         —       2,931                 —         (2,931)          —                  —                —
  Other comprehensive loss, net of tax                      —          —              (1,787)         (877)      (1,591)              (523)          (4,778)
Balance, December 31, 2018                      $      474,603 $ (213,905) $         (19,862) $    (35,049) $    (2,307) $          14,887 $        218,367


*Amounts may not equal column totals due to rounding


See "Notes to Condensed Consolidated Financial Statements"




                                                                                   -8-




Pyxus International, Inc. / 10-Q / February 10, 2020                            PDF page 9                                            Powered by BamSEC.com
                              Case 20-11570-LSS                   Doc 150-6        Filed 07/13/20        Page 11 of 44
                                                            Pyxus International, Inc. and Subsidiaries
                                                       Condensed Consolidated Statements of Cash Flows
                                                                          (Unaudited)
                                                                                                             Nine Months Ended December 31,
 (in thousands)                                                                                                 2019               2018
 Operating Activities:
  Net loss                                                                                               $        (101,213) $           (61,256)
  Adjustments to reconcile net loss to net cash used by operating activities:
   Depreciation and amortization                                                                                    26,003               26,887
   Debt amortization/interest                                                                                        9,356                8,739
   Debt retirement benefit                                                                                              —                (1,754)
   Gain on foreign currency transactions                                                                            (3,921)              (1,220)
   Asset impairment charges                                                                                            260                  891
   Gain on sale of property, plant, and equipment                                                                     (168)              (2,155)
   Gain on insurance proceeds received for destroyed buildings                                                          —                (6,460)
   Income from unconsolidated affiliates, net of dividends                                                            (128)              (1,486)
   Bad debt expense                                                                                                     —                 2,136
   Stock-based compensation                                                                                          1,054                1,155
   Changes in operating assets and liabilities, net                                                               (323,681)            (315,113)
   Other, net                                                                                                        5,220               11,143
     Net cash used by operating activities                                                                        (387,218)            (338,493)

 Investing Activities:
  Purchases of property, plant, and equipment                                                                      (51,479)             (35,327)
  Proceeds from sale of property, plant, and equipment                                                               1,844                5,179
  Collections on beneficial interests on securitized trade receivables                                             174,741              171,565
  Loans to unconsolidated affiliates                                                                                (5,250)                  —
  Insurance proceeds received for destroyed buildings                                                                   —                 6,460
  Payments to acquire controlling interests, net of cash acquired                                                       —                (8,692)
  Other, net                                                                                                          (240)                (886)
    Net cash provided by investing activities                                                                      119,616              138,299

 Financing Activities:
  Net proceeds from short-term borrowings                                                                          156,784              173,548
  Repayment of long-term borrowings                                                                                    (91)             (25,132)
  Debt issuance cost                                                                                                (5,245)              (5,072)
  Purchase of noncontrolling interests in a subsidiary                                                                (921)                  —
  Other, net                                                                                                          (480)                (459)
    Net cash provided by financing activities                                                                      150,047              142,885

 Effect of exchange rate changes on cash                                                                            (5,277)               5,160

 Decrease in cash, cash equivalents, and restricted cash                                                          (122,832)             (52,149)
 Cash and cash equivalents at beginning of period                                                                  192,043              264,660
 Restricted cash at beginning of period                                                                              5,767                3,373
 Cash, cash equivalents, and restricted cash at end of period                                            $          74,978 $            215,884

 Other information:
   Cash paid for income taxes                                                                            $          13,768 $             19,650
   Cash paid for interest                                                                                           80,191               81,622
   Cash received from interest                                                                                      (2,839)              (2,340)

 Noncash investing activities:
   Purchases of property, plant, and equipment included in accounts payable                              $           4,590 $              1,501
   Sales of property, plant, and equipment included in notes receivable                                                662                1,473
   Non-cash amounts obtained as a beneficial interest in exchange for transferring
   trade receivables in a securitization transaction                                                               151,149              161,943
 See "Notes to Condensed Consolidated Financial Statements"


                                                                             -9-




Pyxus International, Inc. / 10-Q / February 10, 2020                     PDF page 10                                          Powered by BamSEC.com
                              Case 20-11570-LSS                     Doc 150-6          Filed 07/13/20         Page 12 of 44

                                                               Pyxus International, Inc. and Subsidiaries
                                                       Notes to Condensed Consolidated Financial Statements
                                                                           (in thousands)


1. Basis of Presentation and Significant Accounting Policies

The accompanying condensed consolidated financial statements represent the consolidation of Pyxus International, Inc. (the "Company" or "Pyxus")
and all companies that Pyxus directly or indirectly controls, either through majority ownership or otherwise. These condensed consolidated financial
statements have been prepared in accordance with accounting principles generally accepted in the United States of America ("U.S. GAAP") for
interim information and with the instructions to Form 10-Q and Regulation S-X. Accordingly, they do not include the information and footnotes
required by U.S. GAAP for annual financial statements. In the opinion of management, the normal and recurring adjustments necessary for fair
statement of financial position, results of operations, and cash flows at the dates and for the periods presented have been included. Intercompany
accounts and transactions have been eliminated.

These condensed consolidated interim financial statements should be read in conjunction with the consolidated financial statements and notes thereto
included in the Company’s Annual Report on Form 10-K for the fiscal year ended March 31, 2019. The year-end condensed balance sheet data was
derived from the audited financial statements. Due to the seasonal nature of the Company’s business, the results of operations for a fiscal quarter are
not necessarily indicative of the operating results that may be attained for other quarters or a full fiscal year.

Leases
The Company measures right-of-use assets and related lease liabilities based on the present value of remaining lease payments, including in-
substance fixed payments, the current payment amount when payments depend on an index or rate (e.g., inflation adjustments, market renewals),
and the amount the Company believes is probable to be paid to the lessor under residual value guarantees, when applicable. Lease contracts may
include fixed payments for non-lease components, such as maintenance, which are included in the measurement of lease liabilities for certain asset
classes based on the Company’s election to combine lease and non-lease components. The Company does not recognize short-term leases on the
consolidated balance sheet.

As applicable borrowing rates are not typically implied within the lease arrangements, the Company discounts lease payments based on its estimated
incremental borrowing rate at lease commencement, or modification, which is based on the Company’s estimated credit rating, the lease term at
commencement, and the contract currency of the lease arrangement.

Segments
During the three months ended December 31, 2018, the Company realigned its reportable segments to reflect changes to how the business is
managed and results are reviewed by the Company's chief operating decision maker. In connection with the "One Tomorrow Transformation"
initiative, the Company changed its organizational structure to support its diversified business lines. Prior to the realignment, the Company assessed
financial information based on geographic regions. The Company's diversification efforts have resulted in management placing emphasis on data
by business line in addition to the historical focus by geography. As a result of this realignment, the reportable segments now include Leaf - North
America, Leaf - Other Regions, and Other Products and Services.

Reclassifications
Certain prior period amounts have been reclassified to conform to the current year presentation of notes receivable, related parties in the condensed
consolidated balance sheets, restructuring and asset impairment charges in the condensed consolidated statement of cash flows, and the components
within inventory, see "Note 17. Inventories" for more information.



2. New Accounting Standards

Recently Adopted Accounting Pronouncements
In February 2016, the Financial Accounting Standards Board ("FASB") issued Accounting Standard Update ("ASU") No. 2016-02, Leases (Topic
842). Under this guidance, a lessee recognizes assets and liabilities on its balance sheet for most leases, and retains a dual model approach for
assessing lease classification and recognizing expense. This guidance requires enhanced disclosures regarding the amount, timing, and uncertainty of
cash flows arising from leasing arrangements. The FASB subsequently issued updates to provide clarification on specific topics, including adoption
guidance, practical expedients, and interim transition disclosure requirements. The Company adopted this guidance during the first quarter beginning
April 1, 2019 under the modified retrospective approach, which does not require adjustments to comparative periods or require modified disclosures
for those comparative periods. The guidance provides a number of optional practical expedients in transition. The Company elected the package of
transition practical expedients. The Company implemented changes to its accounting policies, systems, and controls to align with the new guidance.
There is a material impact on the consolidated balance sheet from


                                                                               -10-




Pyxus International, Inc. / 10-Q / February 10, 2020                        PDF page 11                                         Powered by BamSEC.com
                              Case 20-11570-LSS             Doc 150-6             Filed 07/13/20          Page 13 of 44

applying this guidance, which resulted in the recognition of new right-of-use assets of $43,900 and lease liabilities of $42,064 as of April 1,
2019 associated with the Company’s operating leases. The impact on the results of operations, cash flows, and existing debt covenants is not
material. The adoption of this guidance requires enhanced disclosures regarding the amount, timing, and uncertainty of cash flows arising from lease
arrangements. See "Note 14. Leases" for more information.

In January 2017, the FASB issued ASU No. 2017-04, Intangibles-Goodwill and Other (Topic 350): Simplifying the Test for Goodwill Impairment.
ASU 2017-04 simplifies the test for goodwill impairment as it eliminates step two of the goodwill impairment test by no longer requiring an entity
to compare the implied fair value of a reporting unit’s goodwill with the carrying amount of that goodwill. Under this new standard, goodwill
impairment is measured as the excess of the reporting unit's carrying value over fair value, limited to the amount of goodwill. The Company will
continue to have the option to perform a qualitative assessment to determine if a quantitative impairment test is needed. This guidance has been early
adopted by the Company as of December 31, 2019 on a prospective basis. The adoption of this new accounting standard did not have a material
impact on the Company's financial condition, results of operations, or cash flows.

Recent Accounting Pronouncements Not Yet Adopted
In June 2016, the FASB issued ASU No. 2016-13, Financial Instruments-Credit Losses (Topic 326): Measurement of Credit Losses on Financial
Instruments. ASU 2016-13 provides financial statement users with more decision-useful information about the expected credit losses on financial
instruments and other commitments to extend credit held by a reporting entity at each reporting date. Based on the Company's scoping assessment,
ASU 2016-13 will primarily impact trade receivables. The adoption of this new accounting standard will be done using a modified retrospective
approach, and is not expected to have a material impact on the Company's financial condition, results of operations, or cash flows. This new
accounting standard will be effective for the Company on April 1, 2023, with early adoption permitted.

In August 2018, the FASB issued ASU No. 2018-14, Compensation - Retirement Benefits - Defined Benefit Plans - General (Subtopic 715-20):
Disclosure Framework - Changes to the Disclosure Requirements for Defined Benefit Plans. ASU 2018-14 updates disclosure requirements for
defined benefit plans. This guidance will be adopted using a retrospective approach and is effective for the Company on March 31, 2021. The
Company is evaluating the effect that adoption of this guidance will have on its consolidated financial statements and related disclosures.



3. Restricted Cash

The following summarizes the restricted cash balance:


                                                                            December 31, 2019    December 31, 2018     March 31, 2019
              Compensating balance for short-term borrowings            $                940 $              1,220 $               1,225
              Escrow                                                                   1,363                2,314                 2,894
              Other                                                                      445                3,190 $               1,648
               Total                                                    $              2,748 $              6,724 $               5,767


As of December 31, 2019 and 2018, and March 31, 2019, the Company held $0, $2,644, and $1,082, respectively, in the Zimbabwe Real Time
Gross Settlement (“RTGS”) Dollar. RTGS is a local currency equivalent that as of December 31, 2019 was exchanged at a government specified
rate of 16.8:1 with the U.S. Dollar ("USD").




                                                                        -11-




Pyxus International, Inc. / 10-Q / February 10, 2020                 PDF page 12                                               Powered by BamSEC.com
                              Case 20-11570-LSS               Doc 150-6           Filed 07/13/20        Page 14 of 44

4. Revenue Recognition

The Company derives revenue from contracts with customers, primarily from the sale of processed tobacco and fees charged for processing and
related services to the manufacturers of tobacco products. The following disaggregates sales and other operating revenues by the Company's
significant revenue streams:


                                                                        Three Months Ended December
                                                                                                      Nine Months Ended December 31,
                                                                                     31,
                                                                            2019           2018            2019            2018
                 Leaf - North America:
                  Product revenue                                   $        39,148 $       60,280 $       114,548 $       152,725
                  Processing and other revenues                              13,868         17,570          24,873          29,039
                   Total sales and other operating revenues                  53,016         77,850         139,421         181,764

                 Leaf - Other Regions:
                  Product revenue                                           293,564        432,423         825,522         977,503
                  Processing and other revenues                              12,936          9,296          42,316          40,752
                   Total sales and other operating revenues                 306,500        441,719         867,838       1,018,255

                 Other Products and Services:
                   Total sales and other operating revenues                     3,744        4,918          15,652           10,332

                 Total sales and other operating revenues           $       363,260 $      524,487 $     1,022,911 $     1,210,351


Product revenue is primarily processed tobacco sold to the customer. Processing and other revenues are mainly contracts to process green tobacco
owned and provided by the customers. During processing, ownership remains with the customers and the Company is engaged to perform processing
services. Other products and services is primarily composed of revenue from the sale of legal cannabis in Canada and e-liquids product revenue.

The following summarizes activity in the allowance for doubtful accounts:



                                                               Three Months Ended December Nine Months Ended December
                                                                             31,                        31,
                                                                   2019           2018         2019           2018
                      Balance, beginning of period            $       (7,242) $     (7,324) $   (13,381) $      (7,055)
                       Additions                                          (5)       (1,774)          —          (2,136)
                       Write-offs                                         —            (15)       6,134             78
                      Balance, end of period                          (7,247)       (9,113)      (7,247)        (9,113)
                      Trade receivables                              187,651       277,860      187,651        277,860
                      Trade receivables, net                  $      180,404 $     268,747 $    180,404 $      268,747




5. Income Taxes

Accounting for Uncertainty in Income Taxes
As of December 31, 2019, the Company’s unrecognized tax benefits totaled $16,331, of which $13,122 would impact the Company’s effective tax
rate, if recognized. The Company recognizes interest and penalties related to unrecognized tax benefits in income tax expense. As of December 31,
2019, accrued interest and penalties totaled $1,235 and $756, respectively. The Company expects to continue accruing interest expense related to the
unrecognized tax benefits described above. The Company may be subject to fluctuations in the unrecognized tax benefit due to currency exchange
rate movements.




                                                                         -12-




Pyxus International, Inc. / 10-Q / February 10, 2020                PDF page 13                                              Powered by BamSEC.com
                              Case 20-11570-LSS                 Doc 150-6            Filed 07/13/20       Page 15 of 44

During the nine months ended December 31, 2019, the Company reached an income tax settlement with the Kenyan Revenue Authority for $1,558
for a previously recorded uncertain tax position. In addition, a previous accrual to settle asserted issues for years 2009 to 2016 in Zimbabwe of
$964 was reduced by $952 to account for the exchange rate impact of the local currency equivalent. An existing accrual for transfer pricing issues
in Malawi was increased by an additional $2,772 to account for the Company's evolving negotiations with tax authorities. Also, the Company
increased an existing accrual related to U.S. transition tax of $931, resulting from changes in accrued tax pools. The U.S. federal net operating loss
was reduced to reflect the impacts of certain tax accounting methods on Global Intangible Low-Taxed Income ("GILTI").

The Company does not expect significant changes in the amount of its unrecognized tax benefits in the next twelve months but acknowledges
circumstances can change due to unexpected developments in the law. In certain jurisdictions, tax authorities have challenged positions taken by the
Company that resulted in recognizing benefits that are material to its financial statements. The Company believes it is more likely than not that it
will prevail in these situations and accordingly has not recorded liabilities for these positions. The Company expects the challenged positions to be
settled at a time greater than twelve months from its balance sheet date.

The Company and its subsidiaries file a U.S. federal consolidated income tax return as well as returns in several U.S. states and a number of foreign
jurisdictions. As of December 31, 2019, the Company’s earliest open tax year for U.S. federal income tax purposes is its fiscal year ended March
31, 2017. The Company's tax attributes from prior periods remain subject to adjustment. Open tax years in state and foreign jurisdictions generally
range from three to six years.

Provision for the Three and Nine Months Ended December 31, 2019
The effective tax rate for the three months ended December 31, 2019 and 2018 was 3.9% and 226.8%, respectively. The effective tax rate for the
nine months ended December 31, 2019 and 2018 was (30.5)% and (65.3)%, respectively. For the three and nine months ended December 31, 2019
and 2018, the effective rate differed from the U.S. statutory rate of 21% due to the impact of non-deductible interest, net foreign exchange effects
and Subpart F income. The primary differences in the effective tax rates year-over-year are the impact of net foreign exchange effects, increases in
non-deductible interest, as well as Subpart F income, and variation in expected jurisdictional mix of earnings.

For the nine months ended December 31, 2019, the Company's quarterly provision for income taxes has been calculated using the annual effective
tax rate method (“AETR method”), which applies an estimated annual effective tax rate to pre-tax income or loss. For the nine months ended
December 31, 2019, the Company recorded the net tax effects of certain discrete events, which resulted in an income tax expense of $2,252.
This discrete income tax expense primarily related to the impact of changes in uncertain tax positions and changes in foreign exchange impacts.
Comparable tax expense for the six months ended September 30, 2018 was calculated using the discrete method as allowed under ASC 740-270,
Accounting for Income Taxes - Interim Reporting. Using the discrete method, the Company determined current and deferred income tax expense as
if the interim period were an annual period, and no discrete events were separately identified.



6. Guarantees

In certain markets, the Company guarantees bank loans to suppliers to finance their crops. Under longer-term arrangements, the Company may also
guarantee financing on suppliers’ construction of curing barns or other tobacco production assets. Guaranteed loans are generally repaid concurrent
with the delivery of tobacco to the Company. The Company is obligated to repay guaranteed loans should the supplier default. If default occurs, the
Company has recourse against its various suppliers and their production assets. The Company also guarantees bank loans of certain unconsolidated
subsidiaries in Asia and South America. The following summarizes amounts guaranteed and the fair value of those guarantees:



                                                                       December 31, 2019    December 31, 2018              March 31, 2019
     Amounts guaranteed (not to exceed)                            $              119,342 $            176,762 $                     143,298
     Amounts outstanding under guarantee(1)                                         37,624               79,336                      103,846
     Fair value of guarantees                                                        1,112                2,890                        3,714
     Amounts due to local banks on behalf of suppliers and
     included in accounts payable                                                          —                     —                      18,659
    (1) Of the guarantees outstanding at December 31, 2019, most expire within one year.




                                                                             -13-




Pyxus International, Inc. / 10-Q / February 10, 2020                     PDF page 14                                           Powered by BamSEC.com
                              Case 20-11570-LSS                     Doc 150-6                   Filed 07/13/20                 Page 16 of 44

7. Goodwill and Intangibles

The following summarizes the changes in goodwill and other intangible assets:

                                                                                                 Nine Months Ended December 31, 2019
                                                             Weighted                                                                               Impact of
                                                              Average          Beginning Gross                                                       Foreign          Ending
                                                             Remaining            Carrying                                 Accumulated              Currency         Intangible
                                                             Useful Life          Amount               Additions          Amortization (1)         Translation       Assets, Net
Intangibles subject to amortization:
    Customer relationships                                       8.88 years $           63,980    $             —     $          (32,043) $                 —    $        31,937
    Production and supply contracts                              2.25 years             14,893                  —                (11,210)                   —              3,683
    Internally developed software                                3.27 years             19,917                 243               (18,807)                   —              1,353
    Licenses (2)                                                17.26 years             32,284                 118                (3,010)                  648            30,040
    Trade names                                                  6.25 years                500                  —                   (109)                   —                391
Intangibles not subject to amortization:
    Goodwill                                                                            34,336                  —                     —                    234           34,570
        Total                                                                  $       165,910    $            361    $          (65,179) $                882   $      101,974
(1) Amortization expense across intangible asset classes for the nine months ended December 31, 2019 was $5,386.
(2) Certain of the Company's license intangibles are subject to annual renewal.



                                                                                                 Twelve Months Ended March 31, 2019
                                                             Weighted                                                                               Impact of
                                                              Average          Beginning Gross                                                       Foreign          Ending
                                                             Remaining            Carrying                                 Accumulated              Currency         Intangible
                                                             Useful Life          Amount              Additions (1)       Amortization (2)         Translation       Assets, Net
Intangibles subject to amortization:
  Customer relationships                                         9.55 years $           58,530    $          5,450    $          (29,027) $                 — $           34,953
  Production and supply contracts                                2.93 years             14,893                  —                (10,668)                   —              4,225
  Internally developed software                                  3.79 years             18,812               1,105               (18,391)                   —              1,526
  Licenses (3)                                                  18.08 years             30,339               2,991                (1,644)               (1,046)           30,640
  Trade names                                                    7.00 years                 —                  500                   (63)                   —                437
Intangibles not subject to amortization:
  Goodwill (4)                                                                          27,546               7,174                    —                   (384)          34,336
          Total                                                                $       150,120    $         17,220    $          (59,793) $             (1,430) $       106,117
(1) Additions to goodwill, customer relationships, and trade names relate to the acquisition of Humble Juice Co., LLC ("Humble Juice"). Additions to licenses
relates to Canada's Island Garden ("Figr East"), Figr Norfolk, and Alliance One Specialty Products, LLC.
(2) Amortization expense across intangible asset classes for the fiscal year ended March 31, 2019 was $7,943.
(3) Certain of the Company's license intangibles are subject to annual renewal.
(4) Goodwill activity relates to the Other Products and Services segment.


The following summarizes the estimated future intangible asset amortization expense:

                                                                                   Production         Internally
                      For Fiscal                            Customer               and Supply         Developed
                    Years Ended                            Relationships            Contracts         Software(1)           Licenses             Trade Names           Total
 2020 (excluding the nine months ended December
 31, 2019)                                             $          1,005    $             1,674   $             137    $             462      $             16    $        3,294
 2021                                                             4,022                  1,397                 435                1,847                    63             7,764
 2022                                                             4,022                    612                 361                1,845                    63             6,903
 2023                                                             4,022                     —                  290                1,841                    63             6,216
 2024                                                             4,022                     —                  130                1,841                    63             6,056
 Thereafter                                                      14,844                     —                   —                22,204                   123            37,171
                                                       $         31,937    $             3,683   $           1,353    $          30,040      $            391    $       67,404
(1) Estimated amortization expense for the internally developed software is based on costs accumulated as of December 31, 2019. These estimates will change as
new costs are incurred and until the software is placed into service in all locations.




                                                                                      -14-




Pyxus International, Inc. / 10-Q / February 10, 2020                               PDF page 15                                                           Powered by BamSEC.com
                              Case 20-11570-LSS               Doc 150-6             Filed 07/13/20          Page 17 of 44

8. Variable Interest Entities

The Company holds variable interests in multiple entities that primarily procure or process inventory or are securitization entities. These variable
interests relate to equity investments, advances, guarantees, and securitized receivables. The Company is not the primary beneficiary of the majority
of its variable interests, as it does not have the power to direct the activities that most significantly impact the economic performance of the entities
due to the entities’ management and board of directors' structure. As a result, the majority of these variable interest entities are not consolidated. The
Company holds a majority voting interest and is the primary beneficiary of its variable interest in Humble Juice, a consolidated entity for which the
related intercompany accounts and transactions have been eliminated.

The following summarizes the Company's financial relationships with its unconsolidated variable interest entities:



                                                                                  December 31, 2019 December 31, 2018  March 31, 2019
Investment in variable interest entities                                      $             63,320 $          62,156 $          64,281
Advances to variable interest entities                                                      11,301             2,817              3,273
Guaranteed amounts to variable interest entities (not to exceed)                            61,566            73,278            67,027


The Company's investment in and advances to unconsolidated variable interest entities are classified as investments in unconsolidated affiliates
and accounts receivable, related parties, respectively, in the condensed consolidated balance sheets. The Company's maximum exposure to loss in
these variable interest entities is represented by the investments, advances, guarantees, and the deferred purchase price on the sale of securitized
receivables as disclosed in "Note 19. Securitized Receivables".




                                                                          -15-




Pyxus International, Inc. / 10-Q / February 10, 2020                   PDF page 16                                                Powered by BamSEC.com
                              Case 20-11570-LSS              Doc 150-6          Filed 07/13/20           Page 18 of 44

9. Segment Information

The Company's operations are managed and reported in ten operating segments that are organized by product category and geographic area and
aggregated into three reportable segments for financial reporting purposes: Leaf - North America, Leaf - Other Regions, and Other Products and
Services. These segment groupings are consistent with information used by the chief operating decision maker to assess performance and allocate
resources. The types of products and services from which each reportable segment derives its revenues are as follows:

      •     Leaf - North America ships tobacco to manufacturers of cigarettes and other consumer tobacco products around the world. Leaf - North
            America is more highly concentrated on processing and other activities compared to the rest of the world.

      •     Leaf - Other Regions ships tobacco to manufacturers of cigarettes and other consumer tobacco products around the world. Leaf - Other
            Regions sells a small amount of processed but un-threshed flue-cured and burley tobacco in loose-leaf and bundle form to certain
            customers.

      •     Other Products and Services primarily involves the sale of cannabis and e-liquid products. Cannabis was legalized for adult use in Canada
            on October 17, 2018. The cannabis products produced by certain of the Company's subsidiaries have been sold in the Canadian market,
            primarily to municipally-owned retailers. E-liquids products are sold to consumers via e-commerce platforms and other distribution
            channels, and retail stores.

The following summarizes operating results and assets by segment:



                                                                  Three Months Ended December 31,           Nine Months Ended December 31,
                                                                      2019              2018                   2019               2018
 Sales and other operating revenues:
    Leaf - North America                                      $           53,016 $             77,850 $             139,421 $            181,764
    Leaf - Other Regions                                                 306,500              441,719               867,838            1,018,255
    Other Products and Services                                            3,744                4,918                15,652               10,332
        Total sales and other operating revenues              $          363,260 $            524,487 $           1,022,911 $          1,210,351

 Operating income (loss):
   Leaf - North America                                       $            2,609 $              2,870 $               5,880 $              7,888
   Leaf - Other Regions                                                   25,508               44,133                59,016               70,010
   Other Products and Services                                           (19,974)              (7,648)              (49,219)             (21,265)
       Total operating income                                 $            8,143 $             39,355 $              15,677 $             56,633



                                                           December 31, 2019           December 31, 2018             March 31, 2019
           Segment assets:
             Leaf - North America                      $                319,433 $                    318,295 $                    243,248
             Leaf - Other Regions                                     1,408,705                    1,598,879                    1,488,226
             Other Products and Services                                220,909                      106,545                      127,801
                Total assets                           $              1,949,047 $                  2,023,719 $                  1,859,275




                                                                         -16-




Pyxus International, Inc. / 10-Q / February 10, 2020                  PDF page 17                                             Powered by BamSEC.com
                              Case 20-11570-LSS                    Doc 150-6             Filed 07/13/20              Page 19 of 44

10. Loss Per Share

The following summarizes the computation of loss per share:



                                                                                         Three Months Ended December                Nine Months Ended
                                                                                                      31,                              December 31,
     (in thousands, except per share data)                                                    2019          2018                    2019         2018
     Basic loss per share:
       Net loss attributable to Pyxus International, Inc.                                $       (21,993) $         (5,095) $      (100,308) $        (60,487)
     Shares:
       Weighted average number of shares outstanding(1)                                             9,166            9,068             9,137            9,048
     Basic loss per share                                                                $          (2.40) $         (0.56) $         (10.98) $         (6.69)

     Diluted loss per share:
      Net loss attributable to Pyxus International, Inc.                                 $       (21,993) $         (5,095) $      (100,308) $        (60,487)
     Shares:
      Weighted average number of shares outstanding(1)                                              9,166            9,068             9,137            9,048
      Plus: Restricted shares issued and shares applicable to stock options
      and restricted stock units, net of shares assumed to be purchased from
      proceeds at average market price(2)                                                              —                —                 —                —
      Adjusted weighted average number of shares outstanding                                        9,166            9,068             9,137            9,048
     Diluted loss per share                                                              $          (2.40) $         (0.56) $         (10.98) $         (6.69)
     (1) 785 shares of common stock were owned by a wholly owned subsidiary as of December 31, 2019 and 2018.
     (2) Outstanding restricted shares, shares applicable to stock options, and restricted stock units are excluded because their inclusion would have an
     antidilutive effect on the loss per share. The dilutive shares would have been 10 and 66 for the three months ended December 31, 2019 and 2018,
     respectively, and 28 and 62 for the nine months ended December 31, 2019 and 2018, respectively.


Certain potentially dilutive options were not included in the computation of loss per diluted share because their effect would be antidilutive.
Potential common shares are also considered antidilutive in the event of a net loss. The number of potential shares outstanding that were considered
antidilutive and that were excluded from the computation of diluted loss per share, weighted for the portion of the period they were outstanding
were as follows:



                                                                                   Three Months Ended December Nine Months Ended December
                                                                                                31,                        31,
                                                                                        2019          2018         2019          2018
          Antidilutive stock options and other awards                                       452           427          450           427
          Antidilutive stock options and other awards under stock-based
          compensation programs excluded based on reporting a net loss
          for the period                                                                        —                  —                 —                  —
           Total common stock equivalents excluded from diluted loss per
           share                                                                               452               427                450               427
          Weighted average exercise price                                $                   56.66 $           60.00 $            56.98 $           60.00



11. Stock-Based Compensation

The following summarizes the Company's stock-based compensation expense related to awards granted under its various employee and non-
employee stock incentive plans:

                                                                             Three Months Ended December 31, Nine Months Ended December 31,
       (in thousands)                                                             2019            2018            2019           2018
       Stock-based compensation expense                                     $          242 $           402 $         1,054 $        1,155
       Stock-based compensation expense payable in cash                                 —               —               —              —




                                                                                -17-




Pyxus International, Inc. / 10-Q / February 10, 2020                        PDF page 18                                                      Powered by BamSEC.com
                              Case 20-11570-LSS               Doc 150-6           Filed 07/13/20            Page 20 of 44

The following summarizes the Company's stock-based compensation awards:

                                                                       Three Months Ended December 31, Nine Months Ended December 31,
       (in thousands, except grant date fair value)                         2019            2018            2019           2018
       Restricted stock
           Number granted                                                              11                13                39                 26
           Grant date fair value                                       $             8.94 $           11.86 $           12.41 $            17.04
       Restricted stock units
           Number granted                                                             —                   5                 2                 66
           Grant date fair value                                       $              — $             14.32 $           18.29 $            15.94
       Performance-based stock units
           Number granted                                                             —                  —                  —                 30
           Grant date fair value                                       $              — $                — $                — $            16.00


Restricted stock units granted during the nine months ended December 31, 2019 vest ratably over a three-year period.



12. Contingencies and Other Information

Brazilian Tax Credits
The government in the Brazilian State of Parana ("Parana") issued a tax assessment on October 26, 2007 with respect to local intrastate trade tax
credits that result primarily from tobacco transferred between states within Brazil. The assessment for intrastate trade tax credits taken is $3,268
and the total assessment including penalties and interest at December 31, 2019 is $11,598. On March 18, 2014, the government in Brazilian State
of Santa Catarina also issued a tax assessment with respect to local intrastate trade tax credits that result primarily from tobacco transferred between
states within Brazil. The assessment for intrastate trade tax credits taken is $2,827 and the total assessment including penalties and interest at
December 31, 2019 is $7,551. The Company believes it has properly complied with Brazilian law and will contest any assessment through the
judicial process. Should the Company lose in the judicial process, the loss of the intrastate trade tax credits would have a material impact on the
financial statements of the Company.

The Company also has local intrastate trade tax credits in the Brazil State of Rio Grande do Sul and the State of Santa Catarina. These jurisdictions
permit the sale or transfer of excess credits to third parties, however approval must be obtained from the tax authorities. The Company has
agreements with the state governments regarding the amounts and timing of credits that can be sold. The tax credits have a carrying value of $11,313.
The intrastate trade tax credits are monitored for impairment in future periods based on market conditions and the Company’s ability to use or sell
the tax credits.

In 1969, the Brazilian government created a tax credit program that allowed companies to earn IPI tax credits (“IPI credits”) based on the value of
their exports. The government began to phase out this program in 1979, which resulted in numerous lawsuits between taxpayers and the Brazilian
government. The Company has a long legal history with respect to credits it earned while the IPI credit program was in effect. In 2001, the Company
won a claim related to certain IPI credits it earned between 1983 and 1990. The Brazilian government appealed this decision and numerous rulings
and appeals were rendered on behalf of both the government and the Company from 2001 through 2013. Because of this favorable ruling, the
Company began to use these earned IPI credits to offset federal taxes in 2004 and 2005, until it received a Judicial Order to suspend the IPI offsetting
in 2005. The value of the federal taxes offset in 2004 and 2005 was $24,142 and the Company established a reserve on these credits at the time of
offsetting as they were not yet realizable due to the legal uncertainty that existed. Specifically, the Company extinguished other federal tax liabilities
using IPI credits and recorded a liability in Pension, Postretirement and Other Long-Term Liabilities to reflect that the credits were not realizable at
that time due to the prevalent legal uncertainty. On March 7, 2013, the Brazilian Supreme Court rendered a final decision in favor of the Company
that recognized the validity of the IPI credits and secured the Company's right to benefit from the IPI credits earned from March 1983 to October
1990. This final decision expressly stated the Company has the right to the IPI credits. The Company estimates the total amount of the IPI credits
to be approximately $94,316 at March 31, 2013. Since the March 2013 ruling definitively (without the government's ability to appeal) granted the
Company the ownership of the IPI credits generated between 1983 and 1990, the Company believes the amount of IPI credits that were used to
offset other federal taxes in 2004 and 2005 are realizable beyond a reasonable doubt. Accordingly, at March 31, 2013, the Company recorded the
$24,142 IPI credits it realized in the Statements of Consolidated Operations in Other Income. No further benefit has been recognized pending the
outcome of the judicial procedure to ascertain the final amount as those amounts have not yet been realized.




                                                                           -18-




Pyxus International, Inc. / 10-Q / February 10, 2020                   PDF page 19                                                Powered by BamSEC.com
                              Case 20-11570-LSS              Doc 150-6           Filed 07/13/20            Page 21 of 44

Other Matters
On October 8, 2019, the City of New York filed a complaint in U.S. District Court against 24 e-liquids companies, including the Company’s Humble
Juice subsidiary, seeking an injunction to prevent sales of e-cigarette products to residents of New York City without adequate age-verification
systems and to prohibit marketing e-cigarettes to New York City residents under the age of 21, as well as statutory damages and compensation to
the city for the costs of abating underage e-cigarette use. On December 16, 2019, Humble Juice filed its answer to the compliant, denying that it
lacked adequate age-verification systems and the allegations underlying the City's claim for relief, as well as asserting several affirmative defenses.
Humble Juice intends to vigorously defend this matter.

In addition to the above-mentioned matters, certain of the Company’s subsidiaries are involved in other litigation or legal matters incidental to
their business activities, including tax matters. While the outcome of these matters cannot be predicted with certainty, the Company is vigorously
defending them and does not currently expect that any of them will have a material adverse effect on its business or financial position. However,
should one or more of these matters be resolved in a manner adverse to its current expectation, the effect on the Company’s results of operations for
a particular fiscal reporting period could be material.

Asset Retirement Obligations
In accordance with generally accepted accounting principles, the Company records all known asset retirement obligations (“ARO”) for which the
liability can be reasonably estimated. Currently, it has identified an ARO associated with one of its facilities that requires it to restore the land to
its initial condition upon vacating the facility. The Company has not recognized a liability under generally accepted accounting principles for this
ARO because the fair value of restoring the land at this site cannot be reasonably estimated since the settlement date is unknown at this time. The
settlement date is unknown because the land restoration is not required until title is returned to the government, and the Company has no current
or future plans to return the title. The Company will recognize a liability in the period in which sufficient information is available to reasonably
estimate its fair value.




                                                                         -19-




Pyxus International, Inc. / 10-Q / February 10, 2020                  PDF page 20                                               Powered by BamSEC.com
                              Case 20-11570-LSS                   Doc 150-6                Filed 07/13/20           Page 22 of 44

13. Debt Arrangements

The following summarizes debt and notes payable:


                                                                                                                               December 31, 2019
                                                                                           Outstanding                    Lines and
                                                                                   March 31,       December 31,            Letters           Interest
(in thousands)                                                                      2019               2019               Available           Rate
Senior secured credit facility:
ABL facility (1)                                                             $                —     $          —      $        60,000                   — % (2)
Senior notes:
8.5% senior secured first lien notes due 2021 (3)                                         270,883         272,369                  —                    8.5 %
9.875% senior secured second lien notes due 2021 (4)                                      627,147         629,821                  —                    9.9 %
Other long-term debt                                                                          688             596                  —                    5.2 % (2)
Notes payable to banks (5)                                                                428,961         580,346             258,436                   7.1 % (2)
    Total debt                                                               $          1,327,679   $   1,483,132     $       318,436
Short-term                                                                   $            428,961   $     580,346
Long-term:
Current portion of long-term debt                                            $               332    $         325
Long-term debt                                                                           898,386          902,461
                                                                             $           898,718    $     902,786
Letters of credit                                                            $             5,399    $       7,151               5,740
   Total credit available                                                                                             $       324,176

(1) As of December 31, 2019, the full amount of the ABL facility was available. Borrowing is permitted under the ABL facility only to the extent that, after
consideration of the application of the proceeds of the borrowing, the Company’s unrestricted cash and cash equivalents would not exceed $180 million.
(2) Weighted average rate for the trailing twelve months ended December 31, 2019.
(3) Repayment of $272,369 is net of original issue discount of $826 and unamortized debt issuance of $1,805. Total repayment will be $275,000.
(4) Repayment of $629,821 is net of original issue discount of $3,328 and unamortized debt issuance of $2,537. Total repayment will be $635,686.
(5) Primarily foreign seasonal lines of credit.


The indentures governing the Company's outstanding 8.5% senior secured first lien notes due 2021 and its outstanding 9.875% senior secured second
lien notes due 2021 contain restrictions, subject to certain exceptions and baskets, that prohibit the payment of dividends and other distributions if
the Company fails to satisfy a ratio of consolidated EBITDA to fixed charges of at least 2.0 to 1.0. As of December 31, 2019, the Company did not
satisfy this fixed charge coverage ratio. The Company may not satisfy this ratio from time to time and failure to meet this fixed charge coverage
ratio does not constitute an event of default.

ABL Facility
The ABL credit agreement restricts the Company from paying dividends during the term of this facility subject to the satisfaction of specified
financial ratios.



14. Leases

The Company has operating leases for land, buildings, automobiles, and other equipment that expire at various dates through 2040. Leases for real
estate generally have initial terms ranging from 2 to 15 years, excluding renewal options. Leases for equipment typically have initial terms ranging
from 2 to 5 years excluding renewal options. Most leases have fixed rentals, with many of the real estate leases requiring additional payments for
real estate taxes. These lease terms may include optional renewals, terminations or purchases, which are considered in the Company’s assessments
when such options are reasonably certain to be exercised.




                                                                                 -20-




Pyxus International, Inc. / 10-Q / February 10, 2020                       PDF page 21                                                    Powered by BamSEC.com
                              Case 20-11570-LSS                   Doc 150-6            Filed 07/13/20             Page 23 of 44

The following summarizes weighted-average information associated with the measurement of remaining operating lease as of December 31, 2019:



                                               Weighted-average remaining lease term                  5.2 years
                                               Weighted-average discount rate                          9.6%


The following summarizes lease costs for operating leases:


                                                                                                      Three Months Ended         Nine Months Ended
                                                                                                      December 31, 2019          December 31, 2019
      Operating lease costs                                                                   $                      4,268 $                 12,567
      Variable and short-term lease costs                                                                            1,830                    5,089
       Total lease costs                                                                      $                      6,098 $                 17,656


The following summarizes supplemental cash flow information related to cash paid for amounts included in the measurement of lease liabilities:


                                                                                                      Three Months Ended         Nine Months Ended
                                                                                                      December 31, 2019          December 31, 2019
      Operating cash flows impact - operating leases                                          $                      3,051 $                 11,864
      Right-of-use assets obtained in exchange for new operating leases                                              1,111                    5,504


The following reconciles maturities of operating lease liabilities to the lease liabilities reflected in the condensed consolidated balance sheet as of
December 31, 2019:



                         2020 (excluding the nine months ended December 31, 2019)                 $                             4,458
                         2021                                                                                                  13,452
                         2022                                                                                                  10,741
                         2023                                                                                                   6,904
                         2024                                                                                                   5,662
                         Thereafter                                                                                            12,545
                         Total future minimum lease payments                                                                   53,762
                         Less: amounts related to imputed interest                                                             11,523
                         Present value of future minimum lease payments                                                        42,239
                         Less: operating lease liabilities, current                                                            14,033
                         Operating lease liabilities, non-current                                 $                            28,206


The Company continuously monitors and may negotiate contract amendments that include extensions or modifications to existing leases. The
following presents the future minimum rental commitments under noncancelable operating leases as of March 31, 2019:



                         2020                                                                     $                            15,651
                         2021                                                                                                  10,554
                         2022                                                                                                   8,483
                         2023                                                                                                   6,735
                         2024                                                                                                   5,356
                         Thereafter                                                                                             7,324
                          Total                                                                   $                            54,103




                                                                             -21-




Pyxus International, Inc. / 10-Q / February 10, 2020                     PDF page 22                                                 Powered by BamSEC.com
                              Case 20-11570-LSS                  Doc 150-6                Filed 07/13/20           Page 24 of 44

15. Derivative Financial Instruments

The Company uses forward or option currency contracts to protect against volatility associated with certain non-U.S. dollar denominated forecasted
transactions. These contracts are for green tobacco purchases, processing costs, and selling, general, and administrative costs. As of December 31,
2019 and 2018, accumulated other comprehensive loss includes $241 and $2,307, net of tax of $64 and $613, for unrealized losses related to
designated cash flow hedges, respectively. The Company recorded losses of $729 and $3,189 in its cost of goods and services sold for the three and
nine months ended December 31, 2019, respectively. The Company recorded a current derivative asset of $1,029 as of December 31, 2018, included
in the condensed consolidated balance sheets. There were no derivatives contracts outstanding as of December 31, 2019.



16. Pension and Other Postretirement Benefits

The following summarizes the components of net periodic benefit cost:



                                                                                                   Pension Benefits
                                                                              Three Months Ended December Nine Months Ended December
                                                                                           31,                        31,
                                                                                  2019           2018            2019       2018
               Operating expenses:
                Service cost                                              $              117 $          120 $           352 $              359
               Interest expense:
                Interest expense                                                      1,029           1,155           3,088              3,464
                Expected return on plan assets                                       (1,121)         (1,286)         (3,363)            (3,858)
                Amortization of prior service cost                                       10              11              31                 32
                 Settlement loss(1)                                                     271              91             819                609
                Actuarial loss                                                          456             422           1,368              1,267
                  Net periodic pension cost                               $             762 $           513 $         2,295 $            1,873
               (1) During the three and nine months ended December 31, 2019 and 2018, the Company's cash payments activity triggered settlement
               accounting. Settlement losses are recorded in interest expense.




                                                                                           Other Postretirement Benefits
                                                                          Three Months Ended December
                                                                                       31,                 Nine Months Ended December 31,
                                                                              2019            2018              2019           2018
             Operating expenses:
              Service cost                                            $                     2 $          4 $                5 $               11
             Interest expense:
              Interest expense                                                            82           83                 246                248
              Amortization of prior service cost                                        (177)        (177)               (531)              (532)
              Actuarial loss                                                             109          109                 328                328
                Net periodic pension cost                             $                   16 $         19 $                48 $               55


The following summarizes contributions to pension plans and postretirement health and life insurance benefits:



                                                                               Three Months Ended December Nine Months Ended December
                                                                                            31,                        31,
                                                                                   2019           2018         2019           2018
            Contributions made during the period                              $       1,277 $        1,399 $      4,457 $        4,890
            Contributions expected for the remainder of the fiscal
            year                                                                                                         2,665             2,357
             Total                                                                                             $         7,122 $           7,247




                                                                                 -22-




Pyxus International, Inc. / 10-Q / February 10, 2020                          PDF page 23                                             Powered by BamSEC.com
                              Case 20-11570-LSS                     Doc 150-6           Filed 07/13/20            Page 25 of 44

17. Inventories

Inventories consist of the following:



                                                           December 31, 2019            December 31, 2018               March 31, 2019
                  Processed tobacco                    $                703,124 $                    698,092 $                     455,163
                  Unprocessed tobacco                                   116,456                      107,206                       183,607
                  Other tobacco related                                  20,960                       19,771                        26,385
                  Other(1)                                               31,310                        2,713                         3,016
                  Total                                $                871,850 $                    827,782 $                     668,171
                  (1) Represents inventory from the other products and services segment.


18. Other Comprehensive Loss

The changes in accumulated other comprehensive loss and the related tax effect are due to pension and other postretirement benefits and derivatives
activity and reclassifications to the condensed consolidated statements of operations, as shown on the condensed consolidated statements of
comprehensive loss. The following summarizes pension and other postretirement benefits and derivatives that were reclassified from accumulated
other comprehensive loss to interest expense and cost of goods and services sold within the condensed consolidated statement of operations:



                                                                Three Months Ended          Nine Months Ended           Affected Line Item in the Condensed
                                                                   December 31,               December 31,                         Consolidated
                                                                 2019        2018           2019         2018                Statements of Operations
Pension and other postretirement benefits*:
    Actuarial loss                                          $       560 $        534 $        1,680 $         1,601
    Amortization of prior service cost                             (165)        (167)          (495)           (502)
Amounts reclassified from accumulated other
comprehensive loss to net income, gross                             395          367          1,185           1,099
    Tax effects of amounts reclassified from
    accumulated other comprehensive loss to
    net income                                                      (83)         (82)          (251)           (246)
Amounts reclassified from accumulated other
comprehensive loss to net income, net                       $       312 $        285 $          934 $           853               Interest expense

                                                                Three Months Ended          Nine Months Ended           Affected Line Item in the Condensed
                                                                   December 31,               December 31,                         Consolidated
                                                                 2019        2018           2019         2018                Statements of Operations
Derivatives:
    Losses reclassified to cost of goods sold               $       729 $        458 $        3,189 $         1,445
Amounts reclassified from accumulated other
comprehensive loss to net income, gross                             729          458          3,189           1,445
    Tax effects of amounts reclassified from
    accumulated other comprehensive loss to
    net income                                                     (153)         (96)          (669)           (303)
Amounts reclassified from accumulated other
comprehensive loss to net income, net                       $       576 $        362 $        2,520 $         1,142       Cost of goods and services sold
 *Amounts are included in net periodic benefit costs for pension and other postretirement benefits. See "Note 16. Pension and Other Postretirement Benefits" for
 additional information.




                                                                               -23-




Pyxus International, Inc. / 10-Q / February 10, 2020                        PDF page 24                                                  Powered by BamSEC.com
                               Case 20-11570-LSS                            Doc 150-6                    Filed 07/13/20                    Page 26 of 44

19. Securitized Receivables

The Company sells trade receivables to unaffiliated financial institutions under three accounts receivable securitization facilities. Under the first
facility, the Company continuously sells a designated pool of trade receivables to a special purpose entity, which sells 100% of the receivables to an
unaffiliated financial institution. As of December 31, 2019, the investment limit under the first facility was $125,000 of trade receivables. Under the
second and third facilities, the Company offers receivables for sale to unaffiliated financial institutions, which are then subject to acceptance by the
unaffiliated financial institutions. As of December 31, 2019, the investment limit under the second facility was $125,000 of trade receivables. As of
December 31, 2019, the investment limit under the third facility was variable based on qualifying sales.

As the servicer of these facilities, the Company may receive funds that are due to the unaffiliated financial institutions, which are net settled on the
next settlement date. As a result of the net settlement, trade and other receivables, net in the condensed consolidated balance sheets has been reduced
by $7,504 and $5,208 as of December 31, 2019 and March 31, 2019, respectively, and increased by $78 as of December 31, 2018.

The following summarizes the accounts receivable securitization information:



                                                                                                                      December 31,                                 March 31,
                                                                                                                 2019              2018                             2019
           Receivables outstanding in facility                                                       $              69,741 $          92,445 $                         210,672
           Beneficial interests                                                                                     14,385            24,659                            40,332
           Servicing liability                                                                                           5                26                                 90



                                                                                                                       Nine Months Ended December 31,
                                                                                                                          2019               2018
                     Cash proceeds for the period ended:
                      Cash purchase price                                                                        $                 331,187 $                   416,526
                      Deferred purchase price                                                                                      174,741                     171,565
                      Service fees                                                                                                     355                         435
                       Total                                                                                     $                 506,283 $                   588,526

20. Fair Value Measurements

The following summarizes the financial assets and liabilities measured at fair value on a recurring basis:



                                                       December 31, 2019                                    December 31, 2018                                   March 31, 2019
                                                                              Total                                                  Total                                            Total
                                           Level 2          Level 3       at Fair Value         Level 2          Level 3         at Fair Value       Level 2       Level 3        at Fair Value
 Financial Assets:
 Derivative financial instruments      $        —       $        —    $            —        $       1,029    $        —      $         1,029     $       186   $         —    $           186
 Securitized beneficial interests               —            14,385            14,385                  —          24,659              24,659              —          40,332            40,332
    Total assets                       $        —       $    14,385   $        14,385       $       1,029    $    24,659     $        25,688     $       186   $     40,332   $        40,518
 Financial Liabilities:
 Long-term debt                        $ 558,401        $       620   $       559,021       $ 742,047        $         708   $       742,755     $ 830,082     $        703   $       830,785
 Guarantees                                   —               1,112             1,112              —                 2,890             2,890            —             3,714             3,714
    Total liabilities                  $ 558,401        $     1,732   $       560,133       $ 742,047        $       3,598   $       745,645     $ 830,082     $      4,417   $       834,499



Level 2 measurements
    •    Debt: The fair value of debt is based on the market price for similar financial instruments or model-derived valuations with observable
         inputs. The primary inputs to the valuation include market expectations, the Company's credit risk, and the contractual terms of the debt
         instrument.
    •    Derivatives: The fair value of derivatives is determined using the discounted cash flow analysis of the expected future cash flows. The
         primary inputs to the valuation include forward yield curves, implied volatilities, LIBOR rates, and credit valuation adjustments.




                                                                                             -24-




Pyxus International, Inc. / 10-Q / February 10, 2020                                      PDF page 25                                                                Powered by BamSEC.com
                              Case 20-11570-LSS              Doc 150-6          Filed 07/13/20            Page 27 of 44

Level 3 measurements
    •    Guarantees: The fair value of guarantees is determined using the discounted cash flow analysis of the expected future cash flows or
         historical loss rates. The primary inputs to the discounted cash flow analysis include market interest rates ranging between 15.0% to 75.8%
         and the Company’s historical loss rates ranging between 2.2% to 10.0% as of December 31, 2019. The historical loss rate was weighted
         by the principal balance of the loans.
    •    Securitized beneficial interests: The fair value of securitized beneficial interests is determined using the present value of future expected
         cash flows. The primary inputs to this valuation include payment speeds of 77 to 80 days and discount rates of 1.7% to 4.3% as of
         December 31, 2019. The discount rate was weighted by the outstanding interest. Payment speed was weighted by the average days
         outstanding.

The following summarizes the reconciliation of changes in Level 3 instruments measured on a recurring basis:



                                                                    Three Months Ended December Nine Months Ended December 31,
                                                                                31, 2019                         2019
                                                                     Securitized                     Securitized
                                                                     Beneficial                      Beneficial
                                                                      Interests        Guarantees     Interests       Guarantees
             Beginning balance                                    $        25,579 $          1,026 $       40,332 $         3,714
              Issuances of sales of receivables/guarantees                 42,857              478       151,150            1,323
              Settlements                                                 (53,158)            (408)     (174,000)          (3,937)
              (Losses) gains recognized in earnings                          (893)              16         (3,097)             12
                 Ending balance                                   $        14,385 $          1,112 $       14,385 $         1,112



                                                                    Three Months Ended December Nine Months Ended December 31,
                                                                                31, 2018                         2018
                                                                     Securitized                     Securitized
                                                                     Beneficial                      Beneficial
                                                                      Interests        Guarantees     Interests       Guarantees
             Beginning balance                                    $        17,512 $          1,861 $       48,715 $         5,864
              Issuances of sales of receivables/guarantees                 71,047            1,585       161,943            2,988
              Settlements                                                 (62,432)            (569)     (183,450)          (6,109)
              (Losses) gains recognized in earnings                        (1,468)              13         (2,549)            147
                 Ending balance                                   $        24,659 $          2,890 $       24,659 $         2,890


For the nine months ended December 31, 2019 and 2018, the impact to earnings attributable to the change in unrealized losses on securitized
beneficial interests were $691 and $643, respectively.



21. Related Party Transactions

The Company engages in transactions with related parties primarily for the procuring and processing of inventory. The following summarizes sales
and purchases with related parties:



                                                                 Three Months Ended December
                                                                              31,             Nine Months Ended December 31,
                                                                     2019           2018           2019           2018
                 Sales                                         $        1,535 $           475 $      15,312 $       14,238
                 Purchases                                             41,116          46,281        96,252         98,784


The Company’s accounts receivable, notes receivable, and accounts payable balances with related parties, as presented on the consolidated balance
sheets, relate to transactions with equity method investments located in Asia, South America, North America, and Europe which grow, purchase,
process, and sell tobacco, hemp, or produce consumable e-liquids.




                                                                        -25-




Pyxus International, Inc. / 10-Q / February 10, 2020                 PDF page 26                                               Powered by BamSEC.com
                              Case 20-11570-LSS                Doc 150-6        Filed 07/13/20          Page 28 of 44

22. Equity Method Investments

The following summarizes the Company's equity method investments as of December 31, 2019:



                                                                                                         The Company's
                                                                                                           Ownership
                     Entity Name                         Location            Primary Purpose               Percentage      Basis Difference
    Adams International Ltd.                           Thailand   purchase and process tobacco                     49 %                  —
    Alliance One Industries India Private Ltd.         India      purchase and process tobacco                     49 %                  —
    China Brasil Tobacos Exportadora SA                Brazil     purchase and process tobacco                     49 %               5,841
                                                                  extraction of cannabidiol from
    Criticality LLC                                    U.S.       industrial hemp                                   40 %                 881
    Nicotine River, LLC                                U.S.       produce consumable e-liquids                      40 %               1,902
    Oryantal Tütün Paketleme Sanayi ve Ticaret
    A.Ş.                                               Turkey      process tobacco                                  50 %                 —
                                                                   produce flavor formulations and
    Purilum, LLC                                       U.S.        consumable e-liquids                             50 %                 —
    Siam Tobacco Export Company                        Thailand    purchase and process tobacco                     49 %                 —


The following summarizes financial information for these equity method investments:

                                                                      Three Months Ended December
                                                                                   31,                Nine Months Ended December 31,
                                                                          2019           2018              2019           2018
            Operations statement:
            Sales                                                 $         61,515 $        128,731 $        256,885 $       221,938
            Gross profit                                                     9,462           20,705           44,235          37,531
            Net income                                                       1,506           10,433           16,599          16,009
            Company's dividends received                                       267               —             6,841           5,556



                                                                                       December 31,
                                                                                2019                  2018          March 31, 2019
             Balance sheet:
             Current assets                                             $           166,989 $           235,951 $           152,661
             Property, plant, and equipment and other assets                         57,320              52,233              53,103
             Current liabilities                                                    103,622             174,688              89,791
             Long-term obligations and other liabilities                              6,054               3,320               3,222


Of the amounts presented above, the following summarizes financial information for China Brasil Tobacos Exportadora SA ("CBT"):



                                                                      Three Months Ended December
                                                                                   31,                Nine Months Ended December 31,
                                                                          2019           2018              2019           2018
            Operations statement:
            Sales                                                 $         22,521 $         78,405 $        158,955 $       116,486
            Gross profit                                                     3,338           13,492           25,359          19,471
            Net income                                                       1,041            8,918           11,929          10,638
            Net income attributable to CBT                                     510            4,370            5,845           5,213




                                                                         -26-




Pyxus International, Inc. / 10-Q / February 10, 2020                  PDF page 27                                          Powered by BamSEC.com
                              Case 20-11570-LSS              Doc 150-6          Filed 07/13/20          Page 29 of 44

23. Restructuring and Asset Impairment Charges

The Company announced a cost-saving initiative and restructuring plan to re-purpose its Argentinian subsidiary for storage and special projects
during the quarter ended December 31, 2019, with tobacco processing to be provided by a third party going forward. Total costs related to severance
for affected employees, and impairment and other one-time costs associated with fixed assets are estimated to be $4,300 and $141, respectively, and
are expected to be incurred by March 31, 2020. For the three months ended December 31, 2019, the Company incurred $621 and $141 for severance
and impairment related charges, respectively.

During the fiscal year ended March 31, 2019, the Company incurred costs associated with the closure of a processing facility in the Leaf - Other
Regions segment in order to process tobacco in the affected area under a third-party processing arrangement going forward, the consolidation of the
Company's U.S. green tobacco processing operations into its Wilson, North Carolina facility, and the re-purposing of its Farmville, North Carolina
facility for storage and special projects.

The following summarizes the Company's restructuring and asset impairment charges:

                                                                  Three Months Ended December 31,          Nine Months Ended December 31,
                                                                      2019              2018                  2019               2018
Employee separation charges                                     $           531 $            1,122 $                 632 $            2,499
Asset impairment and other non-cash charges                                 141                545                   260                891
 Restructuring and asset impairment charges                     $           672 $            1,667 $                 892 $            3,390


The following summarizes the activity in the restructuring accrual for employee separation and other cash charges recorded in the Company's Leaf
- North America and Leaf - Other Regions segments:

                                            Three Months Ended December 31,                      Nine Months Ended December 31,
                                            2019                      2018                       2019                      2018
                                 Leaf - North Leaf - Other Leaf - North Leaf - Other Leaf - North Leaf - Other Leaf - North Leaf - Other
                                   America       Regions     America      Regions     America        Regions      America      Regions
 Beginning balance               $       266 $         214 $       107 $        889 $       1,621 $        222 $         — $         107
  Period charges                          —            531         892          230             8          624        1,139        1,360
  Payments                              (251)         (646)        (73)        (328)      (1,614)         (747)        (213)        (676)
 Ending balance                  $        15 $          99 $       926 $        791 $          15 $         99 $        926 $        791


The following summarizes the asset impairment and other non-cash charges recorded in the Company's Leaf - North America and Leaf - Other
Regions segments:

                                                                 Three Months Ended December 31,          Nine Months Ended December 31,
                                                                     2019                2018                 2019                  2018
  Leaf - North America                                      $                — $                545 $                  — $                 545
  Leaf - Other Regions                                                      141                  —                    260                  346
  Total                                                     $               141 $               545 $                 260 $                891




                                                                         -27-




Pyxus International, Inc. / 10-Q / February 10, 2020                  PDF page 28                                           Powered by BamSEC.com
                              Case 20-11570-LSS             Doc 150-6          Filed 07/13/20            Page 30 of 44

Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations

Results of Operations

Overview
At Pyxus, we believe everything we do is to transform people’s lives so that together we can grow a better world. Pyxus provides responsibly
produced, independently verified, and traceable agricultural products, ingredients and services to businesses and customers. Headquartered in the
Research Triangle Park region of North Carolina, we contract with growers across five continents to help them produce sustainable, compliant crops.

Historically, Pyxus’ core business has been as a tobacco leaf merchant, purchasing, processing, packing, storing, and shipping tobacco to
manufacturers of cigarettes and other consumer tobacco products throughout the world. Through our predecessor companies, we have a long
operating history in the leaf tobacco industry with some customer relationships beginning in the early 1900s. In an increasing number of markets, we
also provide agronomy expertise for growing leaf tobacco. Our contracted tobacco grower base often produces a significant volume of non-tobacco
crop utilizing the agronomic assistance that our team provides. Pyxus is working to find markets for these crops as part of our ongoing efforts to
improve farmer livelihoods and the communities in which they live.

We are committed to responsible crop production which supports economic viability for the grower, provides a safe working atmosphere for those
involved in crop production and minimizes negative environmental impact. Our agronomists maintain frequent contact with growers prior to and
during the growing and curing seasons to provide technical assistance to improve the quality and yield of the crop. Throughout the entire production
process, from seed-to-sale, our SENTRISM traceability system provides clear visibility into how products are produced throughout the supply chain,
supporting product integrity.

We are continuing our transformation journey designed to diversify the Company's products and services by leveraging our core strengths in
agronomy and traceability. In general, our diversification focuses on products that are value-added and require some degree of processing which
plays well to our strengths, as well as offering higher margin potential than our core tobacco leaf business. To support these business lines, we
have broad geographic processing capabilities, a diversified product offering, an established customer base for our core leaf tobacco business, and a
growing customer base.

Our strategy to transform into a global agricultural company with a significant presence across multiple consumer products categories has enabled
us to achieve significant progress in positioning Pyxus to enhance value for our stakeholders. We are committed to driving improved results and
we remain focused on strengthening our leaf business while continuing to invest in our new startup business ventures to position them for growth.
Additionally, we continue to evaluate and develop plans for a potential partial monetization of interests in subsidiaries in the Other Products and
Services segment, for which plans to date have not progressed as initially anticipated but are continuing to develop, and to address the Company's
maturing long-term debt.

We believe our success depends on our ability to drive enhanced value, not only for our shareholders, but for all of our stakeholders. Driven by our
united purpose—to transform people's lives, so that together we can grow a better world—we are committed to the execution of our strategy for the
benefit of our contracted farmers, employees, customers, affiliates, and shareholders.

Our consolidated operations are managed and reported in ten operating segments that are organized by product category and geographic area and
aggregated into three reportable segments for financial reporting purposes: Leaf - North America, Leaf - Other Regions, and Other Products and
Services. See "Note 1. Basis of Presentation and Significant Accounting Policies" for more information.




                                                                        -28-




Pyxus International, Inc. / 10-Q / February 10, 2020                PDF page 29                                               Powered by BamSEC.com
                              Case 20-11570-LSS              Doc 150-6        Filed 07/13/20           Page 31 of 44


Three Months Ended December 31, 2019 and 2018
                                                                                           Three Months Ended December 31,
                                                                                                                      Change
(in millions)                                                                    2019            2018            $                 %
Sales and other operating revenues                                       $          363.3 $         524.5 $       (161.2)           (30.7)
Cost of goods and services sold                                                     308.1           449.8         (141.7)           (31.5)
    Gross profit*                                                                    55.1            74.7          (19.6)           (26.2)
Selling, general, and administrative expenses                                        45.9            41.7            4.2             10.1
Other (expense) income, net                                                          (0.4)            8.0           (8.4)          (105.0)
Restructuring and asset impairment charges                                            0.7             1.7           (1.0)           (58.8)
    Operating income*                                                                 8.1            39.4          (31.3)           (79.4)
Debt retirement benefit                                                                —             (1.3)           1.3            100.0
Interest expense                                                                     32.2            33.9           (1.7)            (5.0)
Interest income                                                                       0.4             1.0           (0.6)           (60.0)
Income tax (benefit) expense                                                         (0.9)           17.4          (18.3)          (105.2)
Income from unconsolidated affiliates                                                 0.3             4.7           (4.4)           (93.6)
Net (loss) income attributable to noncontrolling interests                           (0.5)            0.1           (0.6)          (600.0)
    Net loss attributable to Pyxus International, Inc.*                  $          (22.0) $         (5.1) $       (16.9)          (331.4)

* Amounts may not equal column totals due to rounding


Sales and other operating revenues decreased $161.2 million or 30.7% to $363.3 million for the three months ended December 31, 2019 from $524.5
million for the three months ended December 31, 2018. This decrease was due to a 27.5% decrease in volume and a 6.9% decrease in average sales
prices. The decrease in volume was attributable to flue-cured oversupply conditions, the timing of shipments in the Leaf - Other Regions segment
in Africa and Asia, and the impact of Hurricane Florence reducing the prior year U.S. crop size (which impacted carryover shipments) and foreign
tariffs on U.S. tobacco reducing Leaf - North America segment volumes. The decrease in average sales price was driven by the Leaf - Other Regions
segment product mix having a lower concentration of lamina in South America.

Cost of goods and services sold decreased $141.7 million or 31.5% to $308.1 million for the three months ended December 31, 2019 from $449.8
million for the three months ended December 31, 2018. This decrease was mainly due to a decrease in the Leaf - North America and Leaf - Other
Regions segment sales and other operating revenues and favorable foreign currency exchange rate fluctuations in the Leaf - Other Regions segment
resulting in lower leaf raw materials prices in Africa and South America.

Gross profit as a percent of sales increased to 15.2% for the three months ended December 31, 2019 from 14.2% for three months ended December
31, 2018. This increase was attributable to favorable foreign currency exchange rate fluctuations in the Leaf - Other Regions segment resulting in
lower leaf raw materials prices in Africa and South America. This increase was partially offset by higher Leaf - North America and Leaf - Other
Region conversion costs due to lower volumes.

Selling, general, and administrative expense ("SG&A") increased $4.2 million or 10.1% to $45.9 million for the three months ended December 31,
2019 from $41.7 million for the three months ended December 31, 2018. SG&A as a percent of sales increased to 12.6% for the three months ended
December 31, 2019 from 8.0% for the three months ended December 31, 2018. These increases were primarily related to branding, marketing,
and advertising expenses to support growth of the Figr cannabinoid brand and costs incurred to evaluate and develop plans for a potential partial
monetization of interests in subsidiaries in the Other Products and Services segment. These increases were partially offset by current year savings
due to restructuring initiatives enacted in the Leaf - North America segment in the prior year.

Income tax expense decreased $18.3 million or 105.2% to a $0.9 million benefit for the three months ended December 31, 2019 from a $17.4 million
expense for the three months ended December 31, 2018. This decrease was primarily due to a change in the effective tax rate to 3.9% for three
months ended December 31, 2019 from 226.8% for the three months ended December 31, 2018, and the occurrence of certain discrete items during
the three months ended December 31, 2019.




                                                                       -29-




Pyxus International, Inc. / 10-Q / February 10, 2020               PDF page 30                                              Powered by BamSEC.com
                              Case 20-11570-LSS            Doc 150-6         Filed 07/13/20          Page 32 of 44


 Leaf - North America Supplemental Information
                                                                                          Three Months Ended December 31,
                                                                                                                    Change
 (in millions, except per kilo amounts)                                          2019           2018            $                   %
 Kilos sold                                                                           7.3           11.1          (3.8)              (34.2)
 Tobacco sales and other operating revenues:
     Sales and other operating revenues                                      $       39.1 $           60.3 $         (21.2)           (35.2)
     Average price per kilo                                                          5.36             5.43           (0.07)            (1.3)
 Processing and other revenues                                                       13.9             17.6            (3.7)           (21.0)
     Total sales and other operating revenues                                        53.0             77.9           (24.9)           (32.0)
 Tobacco cost of goods sold:
     Tobacco costs                                                                   30.9             49.0           (18.1)           (36.9)
     Transportation, storage, and other period costs                                  5.1              3.2             1.9             59.4
     Derivative financial instrument and exchange losses (gains)                      0.1             (0.1)            0.2            200.0
     Total tobacco cost of goods sold                                                36.1             52.1           (16.0)           (30.7)
     Average cost per kilo                                                           4.95             4.69            0.26              5.5
 Processing and other revenues cost of services sold                                 10.9             17.1            (6.2)           (36.3)
     Total cost of goods and services sold                                           47.0             69.2           (22.2)           (32.1)
 Gross profit                                                                         6.0              8.7            (2.7)           (31.0)
 Selling, general, and administrative expenses                                        2.8              4.3            (1.5)           (34.9)
 Other expense, net                                                                  (0.7)            (0.1)           (0.6)          (600.0)
 Restructuring and asset impairment charges                                          (0.1)             1.5            (1.6)          (106.7)
 Operating income                                                            $        2.6 $            2.8            (0.2)            (7.1)


Sales and other operating revenues decreased $24.9 million or 32.0% to $53.0 million for the three months ended December 31, 2019 from $77.9
million for the three months ended December 31, 2018. This decrease was primarily due to 34.2% lower volume and a 1.3% decrease in average
sales prices. The decrease in volume was attributable to Hurricane Florence reducing the prior year U.S. crop size (which impacted carryover
shipments) and foreign tariffs on U.S. tobacco. The decrease in average sales price was driven by product mix having a lower concentration of
lamina.

Cost of goods and services sold decreased $22.2 million or 32.1% to $47.0 million for the three months ended December 31, 2019 from $69.2
million for the three months ended December 31, 2018. This decrease was mainly due to the decrease in sales and other operating revenues.

Gross profit as a percent of sales increased to 11.3% for the three months ended December 31, 2019 from 11.2% for the three months ended
December 31, 2018. This increase was attributable to current year savings due to restructuring initiatives enacted in the prior year.

SG&A decreased $1.5 million or 34.9% to $2.8 million for the three months ended December 31, 2019 from $4.3 million for the three months
ended December 31, 2018. SG&A as a percent of sales decreased to 5.3% for the three months ended December 31, 2019 from 5.5% for the three
months ended December 31, 2018. These decreases were related to lower allocations of general corporate services and current year savings due to
restructuring initiatives enacted in the prior year.




                                                                      -30-




Pyxus International, Inc. / 10-Q / February 10, 2020               PDF page 31                                           Powered by BamSEC.com
                              Case 20-11570-LSS            Doc 150-6             Filed 07/13/20        Page 33 of 44


Leaf - Other Regions Supplemental Information
                                                                                           Three Months Ended December 31,
                                                                                                                      Change
(in millions, except per kilo amounts)                                            2019           2018            $                   %
Kilos sold                                                                            77.6          106.0          (28.4)             (26.8)
Tobacco sales and other operating revenues:
    Sales and other operating revenues                                       $       293.5 $         432.4 $         (138.9)           (32.1)
    Average price per kilo                                                            3.78            4.08            (0.30)            (7.4)
Processing and other revenues                                                         13.0             9.3              3.7             39.8
    Total sales and other operating revenues                                         306.5           441.7           (135.2)           (30.6)
Tobacco cost of goods sold:
    Tobacco costs                                                                    235.6           345.3           (109.7)           (31.8)
    Transportation, storage, and other period costs                                   12.2            22.2            (10.0)           (45.0)
    Derivative financial instrument and exchange (gains) losses                       (0.8)            2.9             (3.7)          (127.6)
    Total tobacco cost of goods sold                                                 247.0           370.4           (123.4)           (33.3)
    Average cost per kilo                                                             3.18            3.49            (0.31)            (8.9)
Processing and other revenues cost of services sold                                    9.8             7.1              2.7             38.0
    Total cost of goods and services sold                                            256.8           377.5           (120.7)           (32.0)
Gross profit                                                                          49.7            64.2            (14.5)           (22.6)
Selling, general, and administrative expenses                                         25.3            27.8             (2.5)            (9.0)
Other income, net                                                                      1.9             7.9             (6.0)           (75.9)
Restructuring and asset impairment charges                                             0.8             0.2              0.6            300.0
Operating income                                                             $        25.5 $          44.1 $          (18.6)           (42.2)

Sales and other operating revenues decreased $135.2 million or 30.6% to $306.5 million for the three months ended December 31, 2019 from $441.7
million for the three months ended December 31, 2018. This decrease was due to a 26.8% decrease in volume and a 7.4% decrease in average sales
prices. The decrease in volume was attributable to flue-cured oversupply conditions and the timing of shipments in Africa and Asia. The decrease
in average sales price was driven by product mix having a lower concentration of lamina in South America.

Cost of goods and services sold decreased $120.7 million or 32.0% to $256.8 million for the three months ended December 31, 2019 from $377.5
million for the three months ended December 31, 2018. This decrease was mainly due to the decrease in sales and other operating revenues and
favorable foreign currency exchange rate fluctuations resulting in lower raw materials prices in Africa and South America.

Gross profit as a percent of sales increased to 16.2% for the three months ended December 31, 2019 from 14.5% for the three months ended
December 31, 2018. This increase was attributable to favorable foreign currency exchange rate fluctuations resulting in lower raw materials prices
and lower conversion costs in Africa and South America.

SG&A decreased $2.5 million or 9.0% to $25.3 million for the three months ended December 31, 2019 from $27.8 million for the three months
ended December 31, 2018. This decrease was related to lower allocations of general corporate services. SG&A as a percent of sales increased to
8.3% for the three months ended December 31, 2019 from 6.3% for the three months ended December 31, 2018. This increase was related to the
decrease in sales and other operating revenues.




                                                                      -31-




Pyxus International, Inc. / 10-Q / February 10, 2020               PDF page 32                                             Powered by BamSEC.com
                              Case 20-11570-LSS             Doc 150-6              Filed 07/13/20        Page 34 of 44


Other Products and Services Supplemental Information
                                                                                               Three Months Ended December 31,
                                                                                                                          Change
(in millions)                                                                        2019            2018            $                  %
Sales and other operating revenues                                             $          3.7 $           4.9 $         (1.2)            (24.5)
Cost of goods and services sold                                                           4.3             3.1            1.2              38.7
Gross profit                                                                             (0.6)            1.8           (2.4)           (133.3)
Selling, general, and administrative expenses                                            17.8             9.6            8.2              85.4
Other (expense) income, net                                                              (1.6)            0.2           (1.8)           (900.0)
       Operating loss                                                          $        (20.0) $         (7.6) $       (12.4)           (163.2)

Sales and other operating revenues decreased $1.2 million or 24.5% to $3.7 million for the three months ended December 31, 2019 from $4.9
million for the three months ended December 31, 2018. This decrease was primarily due to a decrease in cannabinoid revenue attributable to the
timing of orders and a decrease in e-liquids revenue related to a general industry slow-down amid health and regulatory concerns. These decreases
were partially offset by increased cannabinoid revenue driven by Figr products entering into two additional Canadian provinces: New Brunswick
and Ontario in December 2019.

Cost of goods and services sold increased $1.2 million or 38.7% to $4.3 million for the three months ended December 31, 2019 from $3.1 million
for the three months ended December 31, 2018. This increase was mainly due to increased cannabinoid depreciation associated with the additional
210,000 square feet of production capacity placed in-service at the Prince Edward Island facility.

Gross profit as a percent of sales decreased to (16.2)% for the three months ended December 31, 2019 from 36.7% for the three months ended
December 31, 2018. This decrease was attributable to higher conversion costs from lower sales volume and increase cannabinoid depreciation
associated with the additional 210,000 square feet of production capacity placed in-service at the Prince Edward Island facility.

SG&A increased $8.2 million or 85.4% to $17.8 million for the three months ended December 31, 2019 from $9.6 million for the three months
ended December 31, 2018. SG&A as a percent of sales increased to 481.1% for the three months ended December 31, 2019 from 195.9% for the
three months ended December 31, 2018. These increases are related to branding, marketing, and advertising expenses to support growth of the Figr
cannabinoid brand and the costs incurred to evaluate and develop plans for a potential partial monetization of interests in subsidiaries in the Other
Products and Services segment.




                                                                        -32-




Pyxus International, Inc. / 10-Q / February 10, 2020                PDF page 33                                               Powered by BamSEC.com
                              Case 20-11570-LSS              Doc 150-6              Filed 07/13/20         Page 35 of 44


   Nine Months Ended December 31, 2019 and 2018
                                                                                                  Nine Months Ended December 31,
   (in millions)                                                                                                               Change
   (percentage change is calculated based on thousands)                               2019            2018                $                %
   Sales and other operating revenues                                           $      1,022.9 $       1,210.4 $          (187.5)           (15.5)
   Cost of goods and services sold                                                       867.9         1,045.0            (177.1)           (16.9)
   Gross profit*                                                                         155.1           165.4              (10.3)           (6.2)
   Selling, general, and administrative expenses                                         142.6           118.8               23.8            20.0
   Other income, net                                                                       4.1            13.5               (9.4)          (69.6)
   Restructuring and asset impairment charges                                              0.9             3.4               (2.5)          (73.5)
   Operating income*                                                                      15.7            56.6              (40.9)          (72.3)
   Debt retirement benefit                                                                  —             (1.8)               1.8           100.0
   Interest expense                                                                      101.3           102.2               (0.9)           (0.9)
   Interest income                                                                         3.0             2.6                0.4            15.4
   Income tax expense                                                                     25.2            26.9               (1.7)           (6.3)
   Income from unconsolidated affiliates                                                   6.7             6.9               (0.2)           (2.9)
   Net loss attributable to noncontrolling interests                                      (0.9)           (0.8)              (0.1)          (12.5)
   Net loss attributable to Pyxus International, Inc.*                          $       (100.3) $        (60.5)             (39.8)          (65.8)

   * Amounts may not equal column totals due to rounding


Sales and other operating revenues decreased $187.5 million or 15.5% to $1,022.9 million for the nine months ended December 31, 2019 from
$1,210.4 million for the nine months ended December 31, 2018. This decrease was due to a 12.5% decrease in volume and a 5.0% decrease in
averages sales price. The decrease in volume was attributable to flue-cured oversupply conditions, the timing of shipments in the Leaf - Other
Regions segment in Africa, and the impact of Hurricane Florence reducing the prior year U.S. crop size (which impacted carryover shipments) and
foreign tariffs on U.S. tobacco reducing Leaf - North America segment volumes. The decrease in average sales price was primarily due to product
mix having a lower concentration of lamina. These decreases were partially offset by an increase in the Leaf - Other Regions segment volumes in
South America due to the timing of shipments and the continued sales growth in the Other Products and Services segment.

Cost of goods and services sold decreased $177.1 million or 16.9% to $867.9 million for the nine months ended December 31, 2019 from $1,045.0
million for the nine months ended December 31, 2018. This decrease was mainly due to the decrease in sales and other operating revenues and
favorable foreign currency exchange rate fluctuations in the Leaf - Other Regions segment resulting in lower raw materials prices in Africa and
South America. These decreases were partially offset by the continued growth of the Other Products and Services segment.

Gross profit as a percent of sales increased to 15.2% for the nine months ended December 31, 2019 from 13.7% for the nine months ended December
31, 2018. This increase was attributable to favorable foreign currency exchange rate fluctuations in the Leaf - Other Regions segment resulting in
lower raw materials prices and conversion costs in Africa and South America and the continued growth of the Other Products and Services segment.

SG&A increased $23.8 million or 20.0% to $142.6 million for the nine months ended December 31, 2019 from $118.8 million for the nine months
ended December 31, 2018. SG&A as a percent of sales increased to 13.9% for the nine months ended December 31, 2019 from 9.8% for the nine
months ended December 31, 2018. These increases were primarily related to branding, marketing, and advertising expenses to support growth of
the Figr cannabinoid and Humble Juice e-liquid brands and the costs incurred to evaluate and develop plans for a potential partial monetization of
interests in subsidiaries in the Other Products and Services segment. These increases were partially offset by current year savings due to restructuring
initiatives enacted in the Leaf - North America segment in the prior year.

Income tax expense decreased $1.7 million or 6.3% to $25.2 million for the nine months ended December 31, 2019 from $26.9 million for the nine
months ended December 31, 2018. This decrease was primarily due to the change in the effective tax rate to (30.5)% for the nine months ended
December 31, 2019 from (65.3)% for the nine months ended December 31, 2018 and the occurrence of certain discrete items during the nine months
ended December 31, 2019.




                                                                         -33-




Pyxus International, Inc. / 10-Q / February 10, 2020                  PDF page 34                                               Powered by BamSEC.com
                                Case 20-11570-LSS          Doc 150-6          Filed 07/13/20           Page 36 of 44


  Leaf - North America Supplemental Information
                                                                                                Nine Months Ended December 31,
  (in millions, except per kilo amounts)                                                                                      Change
                                                                                    2019             2018              $                %
  Kilos sold                                                                            21.6             29.9               (8.3)        (27.8)
  Tobacco sales and other operating revenues:
     Sales and other operating revenues                                       $        114.5 $          152.7 $            (38.2)         (25.0)
     Average price per kilo                                                             5.30             5.11               0.19            3.7
  Processing and other revenues                                                         24.9             29.1               (4.2)         (14.4)
     Total sales and other operating revenues                                          139.4            181.8              (42.4)         (23.3)
  Tobacco cost of goods sold:
     Tobacco costs                                                                      88.5            123.4              (34.9)         (28.3)
     Transportation, storage, and other period costs                                    13.8              9.1                4.7           51.6
     Derivative financial instrument and exchange losses (gains)                         0.1             (0.2)               0.3          150.0
     Total tobacco cost of goods sold                                                  102.4            132.3              (29.9)         (22.6)
     Average cost per kilo                                                              4.74             4.42               0.32            7.2
  Processing and other revenues cost of services sold                                   18.7             25.9               (7.2)         (27.8)
     Total cost of goods and services sold                                             121.1            158.2              (37.1)         (23.5)
  Gross profit                                                                          18.3             23.6               (5.3)         (22.5)
  Selling, general, and administrative expenses                                         11.3             13.5               (2.2)         (16.3)
  Other expense, net                                                                    (1.2)            (0.5)              (0.7)        (140.0)
  Restructuring and asset impairment charges                                            (0.1)             1.7               (1.8)        (105.9)
  Operating income                                                            $          5.9 $            7.9 $             (2.0)         (25.3)


Sales and other operating revenues decreased $42.4 million or 23.3% to $139.4 million for the nine months ended December 31, 2019 from $181.8
million for the nine months ended December 31, 2018. This decrease was due to a 27.8% decrease in volume attributable to Hurricane Florence
reducing the prior year U.S. crop size (which impacted carryover shipments) and foreign tariffs on U.S. tobacco. This decrease was partially offset
by a 3.7% increase in average sales price due to product mix having a higher concentration of lamina.

Cost of goods and services sold decreased $37.1 million or 23.5% to $121.1 million for the nine months ended December 31, 2019 from $158.2
million for the nine months ended December 31, 2018. This decrease was mainly due to lower volume.

Gross profit as a percent of sales increased to 13.1% for the nine months ended December 31, 2019 from 13.0% for the nine months ended December
31, 2018. This increase was attributable to current year savings due to restructuring initiatives enacted in the prior year.

SG&A decreased $2.2 million or 16.3% to $11.3 million for the nine months ended December 31, 2019 from $13.5 million for the nine months
ended December 31, 2018 and was attributable to current year savings due to restructuring initiatives enacted in the prior year. SG&A as a percent
of sales increased to 8.1% for the nine months ended December 31, 2019 from 7.4% for the nine months ended December 31, 2018 mainly due to
lower volume.




                                                                       -34-




Pyxus International, Inc. / 10-Q / February 10, 2020               PDF page 35                                                Powered by BamSEC.com
                                Case 20-11570-LSS          Doc 150-6          Filed 07/13/20           Page 37 of 44


  Leaf - Other Regions Supplemental Information
                                                                                                Nine Months Ended December 31,
  (in millions, except per kilo amounts)                                                                                      Change
                                                                                    2019             2018              $                %
  Kilos sold                                                                           213.3            238.7              (25.4)        (10.6)
  Tobacco sales and other operating revenues:
     Sales and other operating revenues                                       $        825.3 $          977.5 $         (152.2)           (15.6)
     Average price per kilo                                                             3.87             4.10            (0.23)            (5.6)
  Processing and other revenues                                                         42.5             40.8              1.7              4.2
     Total sales and other operating revenues                                          867.8          1,018.3           (150.5)           (14.8)
  Tobacco cost of goods sold:
     Tobacco costs                                                                     665.6            796.9           (131.3)           (16.5)
     Transportation, storage, and other period costs                                    37.2             51.7            (14.5)           (28.0)
     Derivative financial instrument and exchange gains                                 (0.4)            (2.3)             1.9             82.6
     Total tobacco cost of goods sold                                                  702.4            846.3           (143.9)           (17.0)
     Average cost per kilo                                                              3.29             3.55            (0.26)            (7.3)
  Processing and other revenues cost of services sold                                   32.5             32.6             (0.1)            (0.3)
     Total cost of goods and services sold                                             734.9            878.9           (144.0)           (16.4)
  Gross profit                                                                         132.9            139.4             (6.5)            (4.7)
  Selling, general, and administrative expenses                                         79.1             81.4             (2.3)            (2.8)
  Other income, net                                                                      6.2             13.8             (7.6)           (55.1)
  Restructuring and asset impairment charges                                             1.0              1.7             (0.7)           (41.2)
  Operating income                                                            $         59.0 $           70.1 $          (11.1)           (15.8)


Sales and other operating revenues decreased $150.5 million or 14.8% to $867.8 million for the nine months ended December 31, 2019 from
$1,018.3 million for the nine months ended December 31, 2018. This decrease was due to a 10.6% decrease in volume and a 5.6% decrease in
average selling prices. The decrease in volume was attributable to flue-cured oversupply conditions and the timing of shipments in Africa. This
decrease was partially offset by an increase in volume in South America due to the timing of shipments. The decrease in average selling prices was
driven by product mix having a lower concentration of lamina.

Cost of goods and services sold decreased $144.0 million or 16.4% to $734.9 million for the nine months ended December 31, 2019 from $878.9
million for the nine months ended December 31, 2018. This decrease was mainly due to the decrease in sales and other operating revenues and
favorable foreign currency exchange rate fluctuations resulting in lower raw materials prices in Africa and South America.

Gross profit as a percent of sales increased to 15.3% for the nine months ended December 31, 2019 from 13.7% for the nine months ended
December 31, 2018. This increase was attributable to favorable foreign currency exchange rate fluctuations resulting in lower raw materials prices
and conversion costs in Africa and South America.

SG&A decreased $2.3 million or 2.8% to $79.1 million for the nine months ended December 31, 2019 from $81.4 million for the nine months ended
December 31, 2018. This decrease was due to lower allocations of general corporate services. SG&A as a percent of sales increased to 9.1% for the
nine months ended December 31, 2019 from 8.0% for the nine months ended December 31, 2018. This increase was related to the decrease in sales
and other operating revenues.

Other income, net decreased $7.6 million or 55.1% to $6.2 million for the nine months ended December 31, 2019 from $13.8 million for the nine
months ended December 31, 2018. This decrease was primarily due to the receipt of insurance proceeds in the prior year from the fiscal 2016 fire in
Zimbabwe.

Restructuring and asset impairment charges decreased $0.7 million or 41.2% to $1.0 million for the nine months ended December 31, 2019 from
$1.7 million for the nine months ended December 31, 2018 mainly due to a cost-saving and restructuring initiative to close a processing facility in
Europe in the prior year.




                                                                       -35-




Pyxus International, Inc. / 10-Q / February 10, 2020               PDF page 36                                                Powered by BamSEC.com
                                Case 20-11570-LSS           Doc 150-6          Filed 07/13/20           Page 38 of 44


  Other Products and Services Supplemental Information
                                                                                                 Nine Months Ended December 31,
  (in millions, except per kilo amounts)                                                                                       Change
                                                                                    2019             2018               $                %
  Sales and other operating revenues                                           $        15.7 $           10.3 $               5.4           52.4
  Cost of goods and services sold                                                       11.8              7.9                 3.9           49.4
  Gross profit                                                                           3.9              2.4                 1.5           62.5
  Selling, general, and administrative expenses                                         52.2             23.9                28.3          118.4
  Other (expense) income, net                                                           (0.9)             0.2                (1.1)        (550.0)
  Operating loss                                                               $       (49.2) $         (21.3) $            (27.9)        (131.0)


Sales and other operating revenues increased $5.4 million or 52.4% to $15.7 million for the nine months ended December 31, 2019 from $10.3
million for the nine months ended December 31, 2018. This increase was primarily due to increased cannabinoid revenue attributable to sales in the
provinces of Nova Scotia and Prince Edward Island following the legalization of the Canadian recreational cannabis market on October 17, 2018,
as well as increased e-liquids product revenue attributable to additional product offerings and an expanding customer base. These increases were
partially offset by a decrease in cannabinoid revenue attributable to the timing of orders and a decrease in e-liquids revenue related to a general
industry slow-down amid health and regulatory concerns.

Cost of goods and services sold increased $3.9 million or 49.4% to $11.8 million for the nine months ended December 31, 2019 from $7.9 million
for the nine months ended December 31, 2018. This increase was mainly due to the increase in sales.

Gross profit as a percent of sales increased to 24.8% for the nine months ended December 31, 2019 from 23.3% for the nine months ended December
31, 2018. This increase was due to lower conversion costs attributable to higher sales volume and was partially offset by higher overhead absorption
related to the additional 210,000 square feet of cannabinoid production capacity placed in-service in Prince Edward Island.

SG&A increased $28.3 million or 118.4% to $52.2 million for the nine months ended December 31, 2019 from $23.9 million for the nine months
ended December 31, 2018. SG&A as a percent of sales increased to 332.5% for the nine months ended December 31, 2019 from 232.0% for the
nine months ended December 31, 2018. These increases were primarily related to branding, marketing, and advertising expenses to support growth
of the Figr cannabinoid and Humble Juice e-liquid brands and the costs incurred to evaluate and develop plans for a potential partial monetization
of interests in subsidiaries in the Other Products and Services segment.




                                                                       -36-




Pyxus International, Inc. / 10-Q / February 10, 2020                PDF page 37                                                Powered by BamSEC.com
                              Case 20-11570-LSS              Doc 150-6           Filed 07/13/20           Page 39 of 44

Liquidity and Capital Resources

Overview
Our liquidity requirements are affected by various factors from our core tobacco leaf business, including crop seasonality, foreign currency and
interest rates, green tobacco prices, customer mix, crop size, and quality. Our leaf tobacco business is seasonal, and purchasing, processing,
and selling activities have several associated peaks where cash on-hand and outstanding indebtedness may vary significantly compared to fiscal
year-end. Additionally, as we continue our transformation journey our liquidity requirements are increasingly affected by branding, marketing,
and advertising expenses to support growth of the Other Products and Services segment, and legal and professional costs incurred to evaluate
and develop plans for a potential partial monetization of interests in subsidiaries in the Other Products and Services segment and to address the
Company's maturing long-term debt.

We may periodically seek to repurchase our indebtedness through open market transactions, privately negotiated transactions, exchanges, or
otherwise, to the extent not prohibited by our financing agreements. Such transactions will depend on prevailing market conditions, our liquidity
requirements, contractual restrictions,and other factors. The amounts involved may be material.

As of December 31, 2019, we are in the process of repaying our South American related crop lines as we continue to ship inventory and collect
receivables. In Africa, we continue to ship product which should continue into the first quarter of fiscal year 2021 as well as the purchase of the new
crop which should begin mid-March. In Asia, the Indian Mysore and Indonesian crops are approaching the end of the processing and shipping is in
full force. Europe continues shipping of the current crop and is preparing to purchase the new crop during the fourth fiscal quarter. North America
has completed flue cured processing with shipping winding down and has commenced the purchasing, processing and shipping of the burley crop
which should continue into the fourth fiscal quarter, seasonally elevating its working capital requirements. Fluctuation of the U.S. dollar versus
many of the currencies in which we have costs may continue to have an impact on our working capital requirements, as such, we will monitor and
hedge foreign currency costs prudently, and as needed on a currency by currency basis.

Working Capital
The following is a summary of items from the condensed consolidated balance sheets:



                                                                                                       December 31,                  March 31,
   (in millions except for current ratio)                                                         2019             2018               2019
   Cash and cash equivalents                                                               $           72.2 $          209.2 $             192.0
   Trade and other receivables, net                                                                   192.7            290.1               311.0
   Inventories and advances to tobacco suppliers                                                      933.4            878.9               687.9
   Total current assets                                                                             1,254.0          1,431.6             1,238.5
   Notes payable to banks                                                                             580.3            583.4               429.0
   Accounts payable                                                                                    61.1             49.4                87.0
   Advances from customers                                                                             19.2             45.9                16.4
   Total current liabilities                                                                          804.9            802.0               646.8
   Current ratio                                                                                    1.6 to 1         1.8 to 1            1.9 to 1
   Working capital                                                                                    449.1            629.6               591.7
   Long-term debt                                                                                     902.5            897.2               898.4
   Stockholders’ equity attributable to Pyxus International, Inc.                                      85.5            203.5                 183.7


Working capital decreased to $449.1 million at December 31, 2019 from $629.6 million at December 31, 2018 primarily due to decreased leaf
tobacco sales.

Sources and Uses of Cash
Our primary sources of liquidity are cash generated from operations, cash collections from our securitized receivables, and short-term borrowings
under our foreign seasonal lines of credit. We have typically financed our non-U.S. tobacco operations with uncommitted short-term seasonal lines
of credit at the local level. These foreign lines of credit are seasonal in nature, normally extending for a term of 180 to 270 days, corresponding
to the tobacco crop cycle in that location. These short-term seasonal lines of credit are typically uncommitted in that the lenders have the right to
cease making loans and demand repayment of loans at any time. These short-term seasonal lines of credit are typically renewed at the outset of
each tobacco season. We maintain various other financing arrangements that are continually analyzed in order to meet the cash requirements of our
businesses. See "Note 13. Debt Arrangements" for additional information.




                                                                         -37-




Pyxus International, Inc. / 10-Q / February 10, 2020                 PDF page 38                                                Powered by BamSEC.com
                              Case 20-11570-LSS               Doc 150-6           Filed 07/13/20          Page 40 of 44

We believe that our current cash balances, together with our borrowing availability, provides us with sufficient financial resources to meet our
business requirements in the next 12 months, including the ability to meet our principal and interest payments under the terms of our debt financing
agreements.

During the remainder of fiscal 2020, we expect to incur capital expenditures for routine replacement of equipment and investments intended to add
value to our customers or increase efficiency in our leaf business, for value-added agriculture capabilities, and expansion of our production capacity
in Canada.

We utilize capital in excess of cash flow from operations to finance accounts receivable, inventory, and advances to tobacco suppliers in foreign
countries. In addition, we may periodically elect to purchase, redeem, repay, retire, or cancel indebtedness prior to stated maturity under our various
foreign credit lines and senior secured credit agreement or indentures, as permitted therein.

The information included below explains the sources and uses of our cash flows for the nine months ended December 31, 2019 and 2018 as derived
from our condensed consolidated financial statements:



                                                                                              Nine Months Ended December 31,
            (in thousands)                                                                     2019                   2018
            Operating activities                                                    $               (387,218) $            (338,493)
            Investing activities                                                                     119,616                 138,299
            Financing activities                                                                     150,047                 142,885
            Effect of exchange rate changes on cash                                                   (5,277)                  5,160
            Decrease in cash, cash equivalents, and restricted cash                                 (122,832)                (52,149)
            Cash and cash equivalents at beginning of period                                         192,043                 264,660
            Restricted cash at beginning of period                                                     5,767                   3,373
            Cash, cash equivalents, and restricted cash at end of period            $                 74,978 $               215,884


Net cash used by operating activities increased $48.7 million in the nine months ended December 31, 2019 compared to the nine months ended
December 31, 2018. The increase in cash used was primarily due to increased inventory purchase requirements in Africa offset by smaller crop sizes
in South America.

Net cash provided by investing activities decreased $18.7 million in the nine months ended December 31, 2019 compared to the nine months ended
December 31, 2018. The decrease in cash provided was primarily due to higher purchases for property, plant, and equipment related to expansion
of the Other Products and Services segment.

Net cash provided by financing activities increased $7.2 million in the nine months ended December 31, 2019 compared to the nine months ended
December 31, 2018. This increase is primarily due to lower net proceeds from short-term borrowings due to decreases in purchasing requirements
in South America and lower green inventory prices in Africa, partially offset by lower debt repayments on our senior notes.

Fluctuation of the U.S. dollar versus many of the currencies in which we have costs may have an impact on our working capital requirements. We
will continue to monitor and hedge foreign currency costs, as needed.

Restricted cash as of December 31, 2019 primarily consists of approximately $0.9 million in compensating balances held with lenders in various
jurisdictions where we operate, and approximately $1.4 million held as escrow for bid bonds used in new customer tenders. See "Note 3. Restricted
Cash" for additional information.

Approximately $55.2 million of our outstanding cash balance at December 31, 2019 was held in foreign jurisdictions, which includes approximately
$0.6 million held by our legal Canadian cannabis businesses. As a result of our cash needs abroad and legal restrictions with respect to repatriation
of the proceeds from operations of our Canadian cannabis subsidiaries, it is our intention to permanently reinvest these funds in foreign jurisdictions
regardless of the fact that the cost of repatriation would not have a material financial impact.

Debt Financing
We continue to finance our business with a combination of short-term and long-term seasonal credit lines, an ABL facility, long-term debt securities,
advances from customers, and cash from operations when available. See a summary of our short-term and long-term debt as of December 31, 2019
and 2018 at "Note 13. Debt Arrangements" for additional information. We will


                                                                           -38-




Pyxus International, Inc. / 10-Q / February 10, 2020                  PDF page 39                                               Powered by BamSEC.com
                              Case 20-11570-LSS               Doc 150-6           Filed 07/13/20            Page 41 of 44

continue to monitor and, as available, adjust funding sources as needed to enhance and drive various business opportunities that maintain flexibility
and meet cost expectations.

Aggregated peak borrowings by facility occurring during the three months ended December 31, 2019 and 2018 were repaid with cash provided
by operating activities. Available credit as of December 31, 2019 was $324.2 million comprised of $60.0 million under our ABL facility, $258.4
million of foreign seasonal lines of credit, and $5.7 million of availability for letters of credit. Borrowing under the ABL facility is permitted only to
the extent that, after consideration of the application of the proceeds of the borrowing, our unrestricted cash and cash equivalents would not exceed
$180 million.

No cash dividends were paid to shareholders during the three months ended December 31, 2019. The payment of dividends is restricted under the
terms of our ABL credit facility and the indentures governing the 8.5% senior secured first lien notes and the 9.875% senior secured second lien
notes.

Zimbabwe Currency Considerations
The Company often holds Zimbabwe RTGS Dollars necessary for operations within Zimbabwe. As of December 31, 2019, the Company held $0
in the Zimbabwe RTGS Dollars. RTGS is a local currency equivalent that, as of December 31, 2019, was exchanged at a government specified rate
of 16.8:1 with the U.S. Dollar ("USD"). In order to convert these units to U.S. Dollars, we must obtain foreign currency resources from the Reserve
Bank of Zimbabwe, subject to the monetary and exchange control policy in Zimbabwe. If the foreign exchange restrictions and government-imposed
controls become severe, we may have to reassess our ability to control MTC. As of December 31, 2019, MTC has $90.4 million of net assets.

Item 3. Quantitative and Qualitative Disclosures About Market Risk

There have been no significant changes to our market risk exposures since March 31, 2019. For a discussion of our exposure to market risk, refer
to Part II, Item 7A “Quantitative and Qualitative Disclosures About Market Risk” contained in our Annual Report on Form 10-K for the fiscal year
ended March 31, 2019.

Item 4. Controls and Procedures

Evaluation of Disclosure Controls and Procedures
We maintain disclosure controls and procedures (as defined in Rule 13a-15(e) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) designed to provide reasonable assurance that the information required to be disclosed in the reports we file or submit under the Exchange Act
is recorded, processed, summarized, and reported within the time periods specified in the Securities and Exchange Commission’s rules and forms
and that this information is accumulated and communicated to our management, including our Chief Executive Officer and Chief Financial Officer,
as appropriate, to allow for timely decisions regarding required disclosure. Due to inherent limitations, our disclosure controls and procedures,
however well designed and operated, can provide only reasonable assurance (not absolute) that the objectives of the disclosure controls and
procedures are met.

Our management, with the participation of our Chief Executive Officer and Chief Financial Officer, evaluated the effectiveness of the design and
operation of our disclosure controls and procedures (as required by Rule 13a-15(b) of the Exchange Act), as of December 31, 2019. Based on this
evaluation, our Chief Executive Officer and Chief Financial Officer concluded our disclosure controls and procedures (as defined in Rule 13a-15(e)
of the Exchange Act) were effective to provide reasonable assurance as of December 31, 2019.

Changes in Internal Control over Financial Reporting
As required by Rule 13a-15(d) under the Exchange Act, our management, including our Chief Executive Officer and Chief Financial Officer, have
evaluated our internal control over financial reporting to determine whether any changes occurred during the quarter covered by this quarterly report
that have materially affected, or are reasonably likely to materially affect, our internal control over financial reporting.

There were no changes that occurred during the three months ended December 31, 2019 that have materially affected, or are reasonably likely to
materially affect, our internal control over financial reporting.


                                                                          -39-




Pyxus International, Inc. / 10-Q / February 10, 2020                   PDF page 40                                                Powered by BamSEC.com
                              Case 20-11570-LSS               Doc 150-6           Filed 07/13/20            Page 42 of 44

Part II. Other Information

Item 1. Legal Proceedings

See "Note 12. Contingencies and Other Information" to the "Notes to Condensed Consolidated Financial Statements" for additional information
with respect to legal proceedings, which is incorporated by reference herein.

Item 1A. Risk Factors

In addition to the other information set forth in this report and in our other filings with the Securities and Exchange Commission, investors should
carefully consider our risk factors, which could materially affect our business, financial condition, or operating results. As of the date of this report,
there are no material changes to the risk factors previously disclosed in Part I, Item 1A "Risk Factors" in the Company's Annual Report on Form
10-K for the fiscal year ended March 31, 2019, and in Part II, Item 1A "Risk Factors" in the Company's Quarterly Reports on Form 10-Q for the
periods ended June 30, 2019 and September 30, 2019, except for updated information included in the following:

The spread of the coronavirus could adversely affect our results of operations and our liquidity.
We are carefully monitoring the commercial impact from the spread of the coronavirus reported to have recently surfaced in Wuhan, China. To the
extent that anticipated shipments are substantially delayed, either as a result of further spread of the virus or as a result of precautionary measures
implemented by governments or commercial enterprises to limit the spread of this virus, anticipated sales may not occur within anticipated time
frames and we could experience cash shortfalls from operations that could have a significant adverse effect on our results of operations and our
ability to maintain adequate liquidity.




                                                                          -40-




Pyxus International, Inc. / 10-Q / February 10, 2020                   PDF page 41                                                Powered by BamSEC.com
                              Case 20-11570-LSS         Doc 150-6         Filed 07/13/20          Page 43 of 44

Item 6. Exhibits



      31.01 Certification of Chief Executive Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 (filed herewith)
      31.02 Certification of Chief Financial Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 (filed herewith)
         32 Certification of Chief Executive Officer and Chief Financial Officer pursuant to Section 906 of the Sarbanes-Oxley Act of 2002
            (filed herewith)
    101.INS XBRL Instance Document (the instance document does not appear in the Interactive Data File because its XBRL tags are embedded
            within the Inline XBRL document)
   101.SCH XBRL Taxonomy Extension Schema (filed herewith)
   101.CAL XBRL Taxonomy Extension Calculation Linkbase (filed herewith)
   101.DEF XBRL Taxonomy Extension Definition Linkbase (filed herewith)
   101.LAB XBRL Taxonomy Extension Label Linkbase (filed herewith)
   101.PRE XBRL Taxonomy Extension Presentation Linkbase (filed herewith)




                                                                   -41-




Pyxus International, Inc. / 10-Q / February 10, 2020            PDF page 42                                           Powered by BamSEC.com
                              Case 20-11570-LSS             Doc 150-6           Filed 07/13/20           Page 44 of 44



                                                                  SIGNATURE




Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the
undersigned thereunto duly authorized.



                                                                                                  Pyxus International, Inc.




Date: February 10, 2020            /s/ Philip C. Garofolo
                                                                                            Philip C. Garofolo
                                                                                            Vice President - Controller
                                                                                            (Principal Accounting Officer)


                                                                        -42-




Pyxus International, Inc. / 10-Q / February 10, 2020                PDF page 43                                               Powered by BamSEC.com
